Exhibit 10.3

 



LOAN AND SECURITY AGREEMENT

 

dated as of September 14, 2015

 

 

 

among

 

 

 

Pennymac Corp.,
as Borrower,

 

PENNYMAC MORTGAGE INVESTMENT TRUST,

 

as Guarantor,

 

 

 

and

 

BARCLAYS BANK PLC,
as Lender

 

 

 

Table of Contents

 

 

    Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS 1 Section 1.01.
Definitions; Construction 1 Section 1.02. Accounting Matters 2       ARTICLE II
LOANS, BORROWING, PREPAYMENT 2 Section 2.01. Loans 2 Section 2.02. Note 2
Section 2.03. Borrower Electronic Files and Funding Requests 2 Section 2.04.
Borrowing Base Reports 3 Section 2.05. Interest 3 Section 2.06. Increased
Capital Costs 4 Section 2.07. Alternate Rate of Interest 4 Section 2.08.
Mandatory Repayment of Loans 4 Section 2.09. Optional Prepayment 5       ARTICLE
III PAYMENTS; COMPUTATIONS; TAXES; FEES 5 Section 3.01. Payments and
Computations, Etc. 5 Section 3.02. Taxes. 6 Section 3.03. Fees and Expenses 7  
    ARTICLE IV SECURITY INTEREST 7 Section 4.01. Security Interest 7 Section
4.02. Provisions Regarding Pledge of Fannie Mae Servicing Rights to Be Included
In Financing Statements 8 Section 4.03. Authorization of Financing Statements 9
Section 4.04. Lender’s Appointment as Attorney In Fact 9 Section 4.05. Release
of Security Interest 10       ARTICLE V CONDITIONS PRECEDENT 10 Section 5.01.
Conditions Precedent 10 Section 5.02. Further Conditions Precedent 10      
ARTICLE VI REPRESENTATIONS AND WARRANTIES 11 Section 6.01. Representations and
Warranties of the Borrower 11 Section 6.02. Representations Concerning the
Collateral 14       ARTICLE VII COVENANTS 16 Section 7.01. Affirmative Covenants
of Borrower 16 Section 7.02. Negative Covenants of the Borrower 21 Section 7.03.
Notice of Certain Occurrences 23       ARTICLE VIII EVENTS OF DEFAULT 25 Section
8.01. Events of Default 25 Section 8.02. Remedies 28 Section 8.03. Collection
Account; Application of Proceeds 29

 

i

 

 

ARTICLE IX ASSIGNMENT 30 Section 9.01. Restrictions on Assignments 30 Section
9.02. Evidence of Assignment; Endorsement on Note 30 Section 9.03. Rights of
Assignee 30 Section 9.04. Permitted Participants; Effect 30 Section 9.05. Voting
Rights of Participants 30       ARTICLE X INDEMNIFICATION 31 Section 10.01.
Indemnities by the Borrower 31 Section 10.02. General Provisions 31      
ARTICLE XI MISCELLANEOUS 32 Section 11.01. Amendments, Etc 32 Section 11.02.
Notices, Etc 32 Section 11.03. No Waiver; Remedies 32 Section 11.04. Binding
Effect; Assignability 32 Section 11.05. GOVERNING LAW; SUBMISSION TO
JURISDICTION 32 Section 11.06. Entire Agreement 33 Section 11.07.
Acknowledgement 33 Section 11.08. Captions and Cross References 33 Section
11.09. Execution in Counterparts 33 Section 11.10. Confidentiality 33 Section
11.11. Survival 34 Section 11.12. Set-Off 34 Section 11.13. Guaranty 34

 

 

ii

 

 

 

Schedules   Schedule I Definitions Schedule 5.01 Conditions Precedent to the
Effectiveness of this Agreement Schedule 5.02 Conditions Precedent to each Loan
Schedule 6.01(r) Borrower’s Existing Financing Facilities Schedule 6.02
Eligibility Criteria with respect to the Mortgage Loans Schedule 7.01(s)
Barclays Bank PLC Required Investor Reports Schedule 11.02 Notices Exhibits  
Exhibit 2.02(a) Form of Note Exhibit 2.03 Form of Borrower Funding Request
Exhibit 2.08(a) Form of Repayment Notice Exhibit 2.08(b) Form of Prepayment
Notice Exhibit 7.01 Form of Compliance Certificate

 

 

 



iii

 

 

This LOAN AND SECURITY AGREEMENT (as amended or supplemented from time to time,
this “Agreement”) dated as of September 14, 2015, is among Pennymac Corp. (the
“Borrower”), PENNYMAC MORTGAGE INVESTMENT TRUST (the “Guarantor”) and BARCLAYS
BANK PLC (the “Lender”).

 

BACKGROUND

 

The Borrower wishes to obtain financing from time to time to provide funding for
the origination or acquisition of certain Eligible Servicing Rights (as defined
herein), which Eligible Servicing Rights shall secure Loans (as defined herein)
to be made by the Lender hereunder.

 

The Lender has agreed, subject to the terms and conditions of this Agreement, to
provide such financing to the Borrower.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01. Definitions; Construction.

 

(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings specified in Schedule I.

 

(b) All terms used in Article 9 of the UCC, and not specifically defined herein,
are used herein as defined in such Article 9.

 

(c) Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”.

 

(d) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.

 

(e) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(f) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”.

 

(g) Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

1

 

 

Section 1.02. Accounting Matters. Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared in accordance with GAAP.

 

ARTICLE II

LOANS, BORROWING, PREPAYMENT

 

Section 2.01. Loans. On the terms and subject to the conditions set forth in
this Agreement, the Lender shall make loans in an aggregate amount not to exceed
the Available Facility Amount (each such loan, a “Loan”) to the Borrower from
time to time. The Lender shall distribute the proceeds of such Loan to the
Borrower no later than 1:00 p.m. (New York City time) on the related Funding
Date in accordance with Section 2.03.

 

Section 2.02. Note.

 

(a) The Loans made by the Lender shall be evidenced by a single promissory note
of the Borrower substantially in the form of Exhibit 2.02(a) hereto (the
“Note”), dated the date hereof, payable to the Lender in a principal amount not
to exceed an amount equal to the Available Facility Amount as originally in
effect and otherwise duly completed.

 

(b) The date, amount, and interest rate of each Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of the Note,
noted by the Lender on the grid attached to the Note or any continuation
thereof, provided, that failure of the Lender to make any such recordation or
notation shall not affect the obligations of the Borrower to make a payment when
due of any amount hereunder or under the Note in respect of the Loans.

 

Section 2.03. Borrower Electronic Files and Funding Requests.

 

(a) On any Funding Notice Date prior to the Wind Down Date, the Borrower may
request the Lender to make a Loan on the Funding Date specified in the related
Borrower Funding Request by delivering to the Lender an irrevocable Borrower
Funding Request no later than 3:00 p.m. (New York City time) on such Funding
Notice Date. The amount of any Loan requested pursuant to a Borrower Funding
Request shall be not greater than the related Available Loan Amount and, with
respect to the Initial Borrower Funding request, shall not be less than $10
million. The Borrower may request a Funding Date on any Business Day; provided,
however, a Funding Date that involves the addition of new Collateral may not
fall on any of the five (5) last Business Days in any calendar month unless
otherwise agreed by Lender. Any Borrower Funding Request that relates to the
addition of new Collateral shall include an Electronic File describing all
Eligible Servicing Rights that constitute the Collateral hereunder.

 

2

 

 

(b) Regardless whether the Borrower intends to deliver a Borrower Funding
Request during any calendar month, the Borrower shall deliver to the Lender on
the fifteenth (15th) calendar day of each month (or, if such day is not a
Business Day, the following Business Day) (any such day, a “Collateral Reporting
Date”), an Electronic File with respect to all Eligible Servicing Rights that
constitute the Collateral hereunder, which shall include all updates to the
Collateral since the date of the preceding Electronic File.

 

(c) In Lender’s determination of Collateral Value for any of the Servicing
Rights hereunder, it shall apply the MSR Value of the Servicing Rights in a
related Borrowing Base Report. Any excess of the amount funded on such Loan over
the Collateral Value shall result in a Borrowing Base Deficiency as set forth in
Section 2.08(b). Notwithstanding anything to the contrary contained in this
Section 2.03, the Lender shall have the right to determine MSR Value at any time
in its sole good faith discretion.

 

(d) By delivering a Borrower Funding Request, the Borrower represents and
warrants to the Lender that, after taking into account the amount of the
requested Loan, all conditions precedent to such Loan specified in Section 5.02
have been satisfied.

 

Section 2.04. Borrowing Base Reports. With respect to each Funding Date, the
Lender shall determine the MSR Value of the Eligible Servicing Rights to be
pledged as security for a Loan on such Funding Date and shall communicate such
determination by providing Borrower with a Borrowing Base Report prior to such
Funding Date. For purposes of preparing each Borrowing Base Report, the Lender
shall calculate the Collateral Value of the Eligible Servicing Rights described
in the Relevant Electronic File.

 

Section 2.05. Interest. Interest shall accrue on each Loan for each day during a
related Interest Period at a per annum rate equal to the product of (x) the
outstanding principal balance of such Loan on such day, multiplied by (y) the
sum of (i) the applicable LIBOR Rate for such day and (ii) the Applicable
Margin. Interest shall be payable on each Monthly Settlement Date in arrears
with respect to each Loan through the final day of each Interest Period
(regardless whether such day is a Business Day), such amount to be payable on
each Monthly Settlement Date. The Lender shall determine the LIBOR Rate for each
Loan, which may be reset on a daily basis, as set forth in the definition of
“LIBOR Rate” and provide notice of such determination to the Borrower. The
Lender shall also calculate the amount of interest or other amounts due to be
paid by the Borrower from time to time hereunder (including in connection with
any prepayment or repayment of Loans permitted hereunder) and shall provide a
written statement thereof to the Borrower at least two Business Days prior to
the due date of such payments (or the relevant repayment or prepayment after
having received a notice thereof); provided, that failure to provide such
statements on a timely basis shall not relieve the Borrower of the obligation to
pay any interest and principal due on the applicable payment date (based upon
its good faith calculation of the amount due, such amount to be promptly
reconciled after receipt of a subsequent statement from the Lender) and other
such amounts hereunder promptly upon receipt of such statement.

 

3

 

 

Section 2.06. Increased Capital Costs. If Lender determines in its sole
discretion that any Change in Law or any change in accounting rules regarding
capital requirements has the effect of reducing the rate of return on Lender’s
capital under this Agreement as a consequence of such Change in Law or change in
accounting rules, then from time to time Borrower will compensate Lender for
such reduced rate of return suffered as a consequence of such Change in Law or
change in accounting rules on terms similar to those imposed by Lender. Further,
if due to the introduction of, any change in, or the compliance by Lender with
(i) any eurocurrency reserve requirement, or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority whether or not having the force of law, there shall be an
increase in the cost to Lender as a consequence of the Loans or other advances
of funds made by Lender pursuant to this Agreement or any of the Facility
Documents relating to fundings or commitments under this Agreement, then
Borrower shall, from time to time and upon demand by Lender, compensate Lender
for such increased costs, and such amounts shall be deemed a part of the
Obligations hereunder. Lender shall provide Borrower with notice as to any such
Change in Law, change in accounting rules or change in compliance promptly
following Lender’s receipt of actual knowledge thereof.

 

Section 2.07. Alternate Rate of Interest. If on any Business Day, the Lender
determines (which determination shall be conclusive absent manifest error)
(a) that adequate and reasonable means do not exist for ascertaining the LIBOR
Rate; or (b) that the LIBOR Rate will not adequately and fairly reflect the cost
to the Lender of making or maintaining its Loan; or (c) that it has become
unlawful for it to honor its obligation to make or maintain Loans hereunder
using the LIBOR Rate, or maintaining its Loans (or its Loan) included in any
advance, then the Lender shall give notice thereof to the Borrower by telephone,
facsimile, or other electronic means as promptly as practicable thereafter and,
until the Lender notifies the Borrower that the circumstances giving rise to
such notice no longer exist, any Borrower Funding Request that requests that
Lender make a new Loan, subject to the timely approval of the Borrower after
receipt of notice of such revised rate, at a rate per annum that the Lender
determines in its reasonable discretion adequately reflects the cost to the
Lender of making or maintaining the Loan.

 

Section 2.08. Mandatory Repayment of Loans.

 

(a) On each Loan Repayment Date (or, if such day is not a Business Day, the
following Business Day) from and after the Wind Down Date, and continuing until
the Outstanding Aggregate Loan Amount shall be reduced to zero, the Borrower
shall repay an amount equal to at least one-twelfth (1/12) of the Outstanding
Aggregate Loan Amount as of the Wind Down Date with respect to all Loans and all
other amounts due under this Agreement. Loans may be prepaid in accordance with
the terms of Section 2.09 hereof and, to the extent prepaid, provided the Wind
Down Date shall not have occurred, may be re-borrowed hereunder in accordance
with the terms hereof (including satisfaction of all conditions precedent
contained in Section 5.02). Notwithstanding the foregoing, all amounts owing
under the Facility shall be immediately due and payable on the Termination Date.

 

4

 

 

(b) If, on any Business Day (a “Borrowing Base Shortfall Day”), the Lender
provides written notice to the Borrower that the Lender has determined in its
sole reasonable discretion based on the Borrowing Base Report most recently
delivered by the Lender pursuant to Section 2.04 that the Outstanding Aggregate
Loan Amount on such day exceeds the lesser of (i) the Borrowing Base and
(ii) the Available Facility Amount on such day (such circumstance, a “Borrowing
Base Deficiency”), the Borrower (i) on the same day if the Lender notifies
Borrower by 11:00 a.m. (New York time) of such Borrowing Base Deficiency, or
(ii) if the notice is received later than 11:00 a.m. (New York time), then
within one (1) Business Day after the Borrowing Base Shortfall Day, shall repay
outstanding Loans (including accrued Interest thereon), in an amount equal to
the amount of the Borrowing Base Deficiency specified in the notice provided to
the Borrower by the Lender (such requirement a “Margin Call”).

 

Section 2.09. Optional Prepayment. The Borrower may, at its option, prepay any
Loan advanced hereunder in full or in part on any date, but not more than once
per month; provided, however, that the Borrower shall be permitted at any time,
without limitation, to prepay any Loan in connection with a Margin Call (any
such date, an “Optional Prepayment Date”). Any such prepayment received by the
Lender by 3:00 p.m. (New York City time) on such Optional Prepayment Date shall
be applied by the Lender on such Business Day. Any such prepayment received by
the Lender after 3:00 p.m. (New York City time) on such Optional Prepayment Date
shall be applied by the Lender on the following Business Day. For the avoidance
of doubt, any optional prepayment in full shall not result in the termination of
this Agreement unless such termination is declared in writing by the Borrower,
acting in its discretion.

 

ARTICLE III

PAYMENTS; COMPUTATIONS; TAXES; FEES

 

Section 3.01. Payments and Computations, Etc.

 

(a) Unless otherwise expressly stated herein, all amounts to be paid or
deposited hereunder shall be paid or deposited in accordance with the terms
hereof no later than 4:00 p.m. (New York City time) on the day when due in
lawful money of the United States of America in same day funds.

 

(b) The Borrower shall, to the extent permitted by law, pay interest on all
amounts (including principal, interest and fees) due but not paid on the date
such payment is due hereunder as provided herein, for the period from, and
including, such due date until, but excluding, the date paid, at the applicable
Default Rate, payable on demand; provided, however that such interest rate shall
not at any time exceed the maximum rate permitted by applicable law.

 

(c) All computations of interest and fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days elapsed (including the first
day but excluding the last day) occurring in the period for which payable.

 

(d) The Borrower agrees that the principal of and interest on the Loans shall be
recourse obligations of the Borrower.

 

(e) All payments made by the Borrower under this Agreement shall be made without
set-off or counterclaim.

 

5

 

 

Section 3.02. Taxes.

 

(a) All payments made by Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority therewith or thereon, excluding
income taxes, branch profits taxes, franchise taxes or any other tax imposed on
net income by the United States, a state or a foreign jurisdiction under the
laws of which the Lender is organized or of its applicable lending office, or a
state or foreign jurisdiction with respect to which Lender has a present or
former connection (other than any connection arising from executing, delivering,
being party to, engaging in any transaction pursuant to, performing its
obligations under or enforcing any Facility Document), or any political
subdivision thereof (collectively, such non-excluded taxes are hereinafter
called “Taxes”), all of which shall be paid by Borrower for its own account not
later than the date when due. If Borrower is required by law or regulation to
deduct or withhold any Taxes from or in respect of any amount payable hereunder,
it shall: (a) make such deduction or withholding, (b) pay the amount so deducted
or withheld to the appropriate Governmental Authority not later than the date
when due, (c) deliver to the Lender, promptly, original tax receipts and other
evidence satisfactory to Lender of the payment when due of the full amount of
such Taxes; and (d) except as otherwise expressly provided in Section 3(d)
below, pay to the Lender such additional amounts (including all taxes imposed by
any Governmental Authority on such additional amounts) as may be necessary so
that the Lender receives, free and clear of all Taxes, a net amount equal to the
amount it would have received under this Agreement, as if no such deduction or
withholding had been made.

 

(b) In addition, Borrower agrees to pay to the relevant Governmental Authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including, without limitation, mortgage recording taxes, transfer taxes and
similar fees) imposed by any taxing authority that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement (“Other Taxes”).

 

(c) Borrower agrees to indemnify Lender for the full amount of Taxes (including
additional amounts with respect thereto) and Other Taxes, and the full amount of
taxes of any kind imposed by any jurisdiction on amounts payable under this
Section 3, and any liability (including penalties, interest and expenses arising
thereon or with respect thereto) arising therefrom or with respect thereto,
provided that Lender shall have provided Borrower with evidence, reasonably
satisfactory to Borrower, of payment of Taxes or Other Taxes, as the case may
be.

 

(d) Any Lender that either (i) is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) whose name does
not include “Incorporated,” “inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance
company,” or “assurance company” (a “Foreign Purchaser”) shall provide Borrower
with original properly completed and duly executed United States Internal
Revenue Service (“IRS”) Forms W-8BEN or W-8ECI or any successor form prescribed
by the IRS, certifying that such Person is either (1) entitled to benefits under
an income tax treaty to which the United States is a party which eliminates or

 

6

 

 

(2) otherwise fully exempt from (2) United States withholding tax under Sections
1441 through 1442 of the Code on payments to it or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States in either case, on or prior to the
date upon which each such Foreign Lender becomes a Lender. Each Foreign Lender
will resubmit the appropriate form eliminating withholding tax on payments to it
on the earliest of (A) the third anniversary of the prior submission, or (B) on
or before the expiration of thirty (30) days after there is a “change in
circumstances” with respect to such Person as defined in Treas. Reg.
Section 1.1441-1(e)(4)(ii)(D). For any period with respect to which the Foreign
Lender has failed to provide Borrower with the appropriate form or other
relevant document (x) as expressly required under this Section 3(d) (unless such
failure is due to a change in treaty, law, or regulation occurring subsequent to
the date on which a form originally was required to be provided under the first
sentence of this Section 3(d)) or (y) otherwise as required to establish
exemption from United States withholding under Sections 1471 through 1474 of the
Code, such Person shall not be entitled to “gross-up” of Taxes under
Section 3(d) or indemnification under Section 3(c) with respect to Taxes imposed
by the United States which are imposed because of such failure; provided,
however that should a Foreign Lender, which is otherwise exempt from a
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, Borrower shall take such steps as such Foreign Lender
shall reasonably request to assist such Foreign Lender to recover such Taxes.

 

(e) Without prejudice to the survival or any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 3 shall survive the termination of this Agreement. Nothing contained in
this Section 3 shall require Lender to make available any of their tax returns
or other information that it deems to be confidential or proprietary.

 

(f) The Lender shall (A) promptly notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) cooperate, in its reasonable discretion and at Borrower’s
expense, with Borrower to mitigate any requirement of Applicable Law of any
jurisdiction in which the Borrower may be required to withhold or deduct any
taxes from amounts payable to Lender hereunder.

 

Section 3.03. Fees and Expenses. The Borrower agrees to pay to the Lender all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees and expenses of Lender’s counsel not to exceed $100,000)
incurred in connection with the execution of this Agreement (and any amendments
thereto) and the Facility Documents; provided that such limitation on fees and
expenses of Lender’s counsel shall not apply to (i) any amendment or renewal of,
or waiver of any provision of, this Agreement or any other Facility Document or
(ii) any document executed after the Closing Date in connection with the
transactions contemplated by this Agreement.

 

ARTICLE IV

SECURITY INTEREST

 

Section 4.01. Security Interest. As security for the prompt payment and
performance of all of its Obligations, the Borrower hereby assigns and pledges
to the Lender, and grants a security interest, subject to the interests of the
Agencies as set forth in Section 4.02 and in the related Acknowledgement
Agreement, to the Lender, all of the Borrower’s right, title and interest, in,
to, and under, whether now owned or hereafter acquired, in all of the following,
whether now or hereafter existing and wherever located: (i) the Pledged
Servicing Rights whether or not yet accrued, earned due or payable as well as
all other present and future rights and interests of Borrower in such Pledged
Servicing Rights, (ii) the Servicing Contracts and all rights and claims
thereunder, (iii) the Collection Account, (iv) each Acknowledgement Agreement
and all rights and claims thereunder, (v) all books and records, including
computer disks and other records or physical or virtual data or information,
related to the foregoing (but excluding computer programs) and (vi) all monies
due or to become due with respect to the foregoing and all proceeds of the
foregoing, but with respect to items (i) - (vi) above specifically excluding the
Excluded Collateral (collectively, the “Collateral”); provided that Borrower
does not assign or pledge to the Lender, or grant a security interest in any of
Borrower’s right, title and interest, in, to or under Borrower’s rights to
reimbursement for any Advances related to mortgage servicing rights subject to
any Servicing Contract.

 

7

 

 

Section 4.02. Provisions Regarding Pledge of Fannie Mae Servicing Rights to Be
Included In Financing Statements. Notwithstanding anything to the contrary in
the Agreement or any of the other Facility Documents, the security interest of
the Lender created hereby with respect to the Fannie Mae Servicing Rights is
subject to the following provisions to be included in each financing statement
filed in respect hereof (or any variation required by Fannie Mae):

 

“The security interest described in this financing statement is subject and
subordinate to all rights, powers, and prerogatives of Fannie Mae under and in
connection with (i) the terms and conditions of that certain Acknowledgment
Agreement, with respect to the Security Interest, by and among Fannie Mae,
PennyMac Corp. (the “Debtor”), and Barclays Bank PLC, and (ii) the Mortgage
Selling and Servicing Contract, the Fannie Mae Selling Guide, the Fannie Mae
Servicing Guide and any supplemental servicing instructions or directives
provided by Fannie Mae, all applicable master agreements (including applicable
MBS pool purchase contracts and variances), recourse agreements, repurchase
agreements, indemnification agreements, loss-sharing agreements, and any other
agreements between Fannie Mae and the Debtor, and all as amended, modified,
restated or supplemented from time to time (collectively, the “Fannie Mae Lender
Contract”), which rights, powers, and prerogatives include, without limitation,
the right of Fannie Mae to terminate the Fannie Mae Lender Contract with or
without cause and the right to sell, or have transferred, the Servicing Rights
as therein provided.”

 

8

 

 

Section 4.03. Authorization of Financing Statements. The Borrower hereby
authorizes the Lender to file any financing or continuation statements required
to perfect, protect, or more fully evidence the Lender’s security interest in
the Collateral granted hereunder. The Lender will notify the Borrower of any
such filing (but the failure to deliver such notice shall not prejudice any
rights of the Lender under this Section 4.03).

 

Section 4.04. Lender’s Appointment as Attorney In Fact.

 

(a) The Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Borrower and in the name of the Borrower or in its own name,
from time to time in the Lender’s discretion, if an Event of Default shall have
occurred and be continuing, for the limited purpose of carrying out the terms of
this Agreement (or any Servicing Contracts), to take any action on behalf of the
Borrower pursuant to the Acknowledgement Agreements and to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement (or
any Servicing Contracts) to the extent such actions are permitted to be taken by
the Lender under the Acknowledgement Agreements, and, without limiting the
generality of the foregoing, the Borrower hereby gives the Lender the power and
right, on behalf of the Borrower, without assent by, but with notice to, the
Borrower, if an Event of Default shall have occurred and be continuing, to do
the following (subject to limitations contained in each Acknowledgement
Agreement):

 

(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such mortgage insurance or with respect to any other Collateral
whenever payable;

 

(ii) (A) to direct any party liable for any payment under any Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Lender or as the Lender shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) in connection with the
above, to give such discharges or releases as the Lender may deem appropriate;
and (F) generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Lender were the absolute owner thereof for all purposes, and to do,
at the Lender’s option and the Borrower’s expense, at any time, or from time to
time, all acts and things which the Lender deems necessary to protect, preserve
or realize upon the Collateral and the Lender’s Liens thereon and to effect the
intent of this Agreement, all as fully and effectively as the Borrower might do;

 

9

 

 

(iii) perform or cause to be performed, the Borrower’s obligations under any
Servicing Contract to the extent permitted by the related Acknowledgement
Agreement.

 

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. The power of attorney is a power coupled with an
interest and shall be irrevocable but shall terminate upon release of the
Lender’s security interest as provided in Section 4.05.

 

(b) The Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with the sale provided for in Section 8.02(c) hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; provided that the exercise of such powers are in
accordance with the Acknowledgement Agreements.

 

(c) The powers conferred on the Lender are solely to protect the Lender’s
interest in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrower for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct; provided that the Lender shall exercise such
powers only in accordance with the Acknowledgement Agreements.

 

Section 4.05. Release of Security Interest. Upon termination of this Agreement
and repayment to the Lender of all Obligations and the performance of all
obligations under the Facility Documents, the Lender shall release its security
interest in any remaining Collateral; provided that if any payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower, or upon or as a result of the appointment of
a receiver, intervener or conservator of, or a trustee or similar officer for
the Borrower or any substantial part of its Property, or otherwise, this
Agreement, all rights hereunder and the Liens created hereby shall continue to
be effective, or be reinstated, until such payments have been made.

 

ARTICLE V

CONDITIONS PRECEDENT

 

Section 5.01. Conditions Precedent. The effectiveness of this Agreement is
subject to the condition precedent that the Lender shall have received each of
the items set forth in Schedule 5.01 (unless otherwise indicated) dated such
date, and in such form and substance, as is satisfactory to the Lender.

 

Section 5.02. Further Conditions Precedent. The funding of each Loan hereunder,
shall in all events be subject to satisfaction of the further conditions
precedent set forth in Schedule 5.02 as of the making of such Loan.

 

10

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

Section 6.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lender that throughout the term of this Agreement
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case, such representation or warranty shall
have been true or correct as of such date):

 

(a) Due Organization, Qualification, Power, Authority and Due Authorization. The
Borrower is a corporation and the Guarantor is a real estate investment trust.
Each Borrower Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation and it has qualified to do
business in each jurisdiction in which it is legally required to do so. Each
Borrower Party has the power and authority under its certificate of
incorporation or declaration of trust, bylaws and applicable law to enter into
this Agreement and the Facility Documents and to perform all acts contemplated
hereby and thereby or in connection herewith and therewith; this Agreement and
the Facility Documents and the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action and do not require any
additional approvals or consents or other action by, or any notice to or filing
with, any Person other than any that have heretofore been obtained, given or
made.

 

(b) Valid and Binding Obligations. This Agreement, the Facility Documents and
every other document to be executed by a Borrower Party in connection with this
Agreement is and will be legal, valid, binding and subsisting obligations of
such Borrower Party, enforceable in accordance with their respective terms,
except that (A) the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, receivership and other similar laws relating to
creditors’ rights generally and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

(c) Noncontravention. The consummation of the transactions contemplated by this
Agreement and Facility Documents are in the ordinary course of business of each
Borrower Party and will not conflict with, result in the breach of or violate
any provision of the charter or by-laws of the related Borrower Party or result
in the breach of any provision of, or conflict with or constitute a default
under or result in the acceleration of any obligation under, any agreement,
indenture, loan or credit agreement or other instrument to which a Borrower
Party, the Collateral or any of a Borrower Party’s Property is or may be subject
to, or result in the violation of any law, rule, regulation, order, judgment or
decree to which a Borrower Party, the Collateral or a Borrower Party’s Property
is subject.

 

(d) Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to a Borrower Party’s knowledge, threatened against or
affecting any Borrower Party (or, to Borrower’s knowledge, any basis therefor)
wherein an unfavorable decision, ruling or finding would adversely affect the
validity of the Collateral or the validity or enforceability of this Agreement,
the Facility Documents or any agreement or instrument to which a Borrower Party
is a party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby, would adversely affect the proceedings of a
Borrower Party in connection herewith, or would or could materially and
adversely affect any Borrower Party’s ability to carry out its obligations
hereunder.

 

11

 

 

(e) Government and Agency Approvals. No authorization, consent, approval, or
other action by, and no notice to or filing with, any court, governmental
authority or regulatory body or other Person domestic or foreign, including
Fannie Mae or HUD, is required for any Borrower Party’s due execution, delivery
or performance of any Facility Document to which it is a party except for
(i) consents that have been obtained in connection with transactions
contemplated by the Facility Documents, (ii) filings to perfect the security
interest created by this Agreement, and (iii) authorizations, consents,
approvals, filings, notices, or other actions the failure to make could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(f) Solvency. Each Borrower Party is solvent and will not be rendered insolvent
by any Loan hereunder and, after giving effect to each such Loan, each Borrower
Party will not be left with an unreasonably small amount of capital with which
to engage in its business. Each Borrower Party does not intend to incur, nor
believes that it has incurred, debts beyond its ability to pay such debts as
they mature. Neither Borrower Party is contemplating the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of any Borrower Property or any of its assets.

 

(g) Fraudulent Conveyance. The amount of consideration being received by
Borrower after giving effect to each Loan by the Lender constitutes reasonably
equivalent value and fair consideration for such Loan. Borrower is not pledging
any Collateral with any intent to hinder, delay or defraud any of its creditors.
The Agreement and the Facility Documents, any other document contemplated hereby
or thereby and each transaction have not been entered into fraudulently by any
Borrower Party hereunder, or with the intent to hinder, delay or defraud any
creditor or Lender.

 

(h) Margin Regulations. The use of funds acquired by Borrower under this
Agreement will not conflict with or contravene, to the extent applicable,
Regulations T, U or X promulgated by the Board, as the same may from time to
time be amended, supplemented or otherwise modified.

 

(i) Accuracy of Information. Neither this Agreement nor any representations and
warranties or information relating to any Borrower Party that any Borrower Party
has delivered or caused to be delivered to Lender, including, but not limited
to, all documents related to this Agreement, the Facility Documents or each
Borrower Party’s financial statements, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made therein or herein in light of the circumstances under which they were made,
not misleading. Since the furnishing of such documents or information, there has
been no change, nor any development or event involving a prospective change that
would render any of such documents or information untrue or misleading in any
material respect.

 

(j) Investment Company Act. Neither Borrower, the Guarantor nor any of its
Subsidiaries is required to be registered as an “investment company” as defined
under the Investment Company Act or is an entity “controlled by” an entity
required to be registered as an “investment company” as defined under the
Investment Company Act.

 

12

 

 

(k) Taxes. Each Borrower Party has timely filed all federal and state tax
returns that are required to be filed by it and has paid all taxes, including
any assessments received by it, to the extent that such taxes have become due
(other than for taxes that are being contested in good faith and for which it
has established adequate reserves).

 

(l) No Adverse Actions. No Borrower Party has received a notice from any Agency
indicating any adverse fact or circumstance in respect of the Borrower which
adverse fact or circumstance may reasonably be expected to entitle such Agency,
as the case may be, to terminate the Borrower with cause or with respect to
which such adverse fact or circumstance has caused such Agency to threaten to
terminate, or consider the termination of, the Borrower in such notice.

 

(m) Financial Statements. The financial statements of each Borrower Party,
copies of which have been furnished to Lender, (i) are, as of the dates and for
the periods referred to therein, complete and correct in all material respects,
(ii) present fairly the financial condition and results of operations of the
related Borrower Party as of the dates and for the periods indicated and
(iii) have been prepared in accordance with GAAP consistently applied, except as
noted therein (subject as to interim statements to normal year-end adjustments).
Since the date of the most recent financial statements, there has been no
Material Adverse Change with respect to any Borrower Party. Except as disclosed
in such financial statements or pursuant to Section 7.01 hereof, no Borrower
Party is subject to any contingent liabilities or commitments that, individually
or in the aggregate, have a material possibility of causing a Material Adverse
Change with respect to any Borrower Party.

 

(n) Agency Set Off Rights. No Borrower Party has actual notice, including any
notice received from any Agency, or any reason to believe, that, other than in
the normal course of any Borrower Party’s business, any circumstances exist that
would result in any Borrower Party’s being liable to any Agency for any amount
due by reason of: (i) any breach of servicing or subservicing obligations or
breach of mortgage selling warranties to the Agency under the related Servicing
Contract or any other similar contracts relating to the Borrower’s entire Agency
servicing or subservicing portfolio (including without limitation any unmet
mortgage repurchase obligation), (ii) any unperformed obligation with respect to
mortgages in an MBS pool that the Borrower is servicing for any Agency pursuant
to a recourse agreement, (iii) any loss or damage to any Agency by reason of any
inability to transfer to a purchaser of the Servicing Rights the Borrower’s
selling and servicing representations, warranties and obligations, as well as
any existing MBS recourse obligations, or other recourse obligations, and
(iv) any other unmet obligations to any Agency under the related Servicing
Contract or any other similar contracts relating to the Borrower’s entire Agency
servicing portfolio.

 

(o) Use of Subservicers. Borrower shall not use a subservicer, other than the
Subservicer, with respect to any Mortgage Loan without Lender's prior written
consent, which consent shall not be unreasonably withheld.

 

13

 

 

(p) Leverage Ratio; Liquidity; Tangible Net Worth; Profitability. Each Borrower
Party is in compliance with each of the financial covenants set forth in the
Repo Agreement.

 

(q) Fannie Mae/Freddie Mac/Ginnie Mae/HUD. Subservicer is a seller/servicer
approved by Fannie Mae and Freddie Mac, an issuer approved by Ginnie Mae and a
lender approved by HUD. Subservicer is in good standing to service mortgages for
Fannie Mae, Ginnie Mae, HUD and Freddie Mac, as applicable. Subservicer has not
been suspended as a seller/servicer by Fannie Mae, Freddie Mac, Ginnie Mae or
HUD on and after the date on which Borrower first obtained such approval from
Fannie Mae, Ginnie Mae, HUD or Freddie Mac, as applicable. No Borrower Party is,
and/or Subservicer is not, under review or investigation outside of due course
and does not have knowledge of imminent or future investigation outside of due
course, by Fannie Mae, Ginnie Mae, HUD or Freddie Mac on and after the date on
which such Borrower Party or Subservicer, as applicable, became a Fannie Mae,
Ginnie Mae, HUD or Freddie Mac approved seller/servicer or lender, as the
context may require.

 

(r) Borrower’s Existing Financing Facilities. As of the date hereof, each of the
Borrower’s financing facilities currently in place for the financing of any
mortgage servicing rights or servicing advances owned by the Borrower is listed
in detail in Schedule 6.01(r) attached hereto. Borrower shall provide any
updates to Schedule 6.01(r) to the Lender at the time it delivers each monthly
Compliance Certificate hereunder.

 

(s) Subservicer Power and Authority. The Subservicer (a) is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it was formed, (b) has all necessary power and
authority and legal right to service the Mortgage Loans subject to this
Agreement, and (c) is qualified to do business and is in good standing in all
other jurisdictions in which the nature of the business conducted by it makes
such qualification necessary.

 

(t) Chief Executive Office. Borrower’s chief executive office and chief
operating office on the date hereof is located at 6101 Condor Drive, Moorpark,
California 93021.

 

Section 6.02. Representations Concerning the Collateral. The Borrower represents
and warrants to the Lender that as of each day that a Loan is outstanding
pursuant to this Agreement:

 

(a) Borrower has not assigned, pledged, conveyed, or encumbered any Collateral
to any other Person or any right to any Collateral to any Person (including
without limitation any right to control or transfer or otherwise effectuate any
remedy relating to any Collateral), and immediately prior to the pledge of any
such Collateral, the Borrower was the sole owner of such Collateral and had good
and marketable title thereto (subject to the rights of Fannie Mae with respect
to the related Servicing Rights), free and clear of all Liens, and no Person,
other than the Lender has any Lien on any Collateral. No Eligible Servicing
Rights are related to Mortgage Loans owned or financed by a third-party
(including without limitation any Affiliate of Borrower) other than Fannie Mae
pursuant to the Fannie Mae Acknowledgment Agreement, and no Person has any
interest in any Eligible Servicing Rights or any related Mortgage Loans, other
than Lender, Borrower or Fannie Mae pursuant to the Fannie Mae Acknowledgment
Agreement (including without limitation any right to control or transfer or
otherwise effectuate any remedy relating to any Eligible Servicing Rights).

 

14

 

 

(b) The provisions of this Agreement are effective to create in favor of the
Lender a valid security interest in all right, title, and interest of the
Borrower in, to and under the Collateral, subject only to the interests of the
related Agency.

 

(c) All Recourse Servicing Obligations as of the applicable date of the most
recent Electronic File have been identified as such in a monthly summary report
delivered to the Lender. All information concerning all Servicing Rights set
forth on the Electronic File pursuant to which such Servicing Rights were, are
or will be (as applicable) pledged to the Lender will not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading as of the date of such Electronic File.

 

(d) Upon the filing of financing statements on Form UCC-1 naming the Lender as
“Secured Party” and the Borrower as “Debtor”, and describing the Collateral, in
the appropriate jurisdictions, the Lender has a duly perfected first priority
security interest under the UCC in all right, title, and interest of Borrower
in, to and under, subject to the interests of any applicable Agency, the
Servicing Rights.

 

(e) All filings and other actions (including the execution of an account control
agreement) necessary to perfect the security interest in the Collection Account
created under this Agreement have been duly made or taken and are in full force
and effect, and the Facility Documents create in favor of the Lender a valid
and, together with such filings and other actions, perfected first priority
security interest in the Collateral, securing the payment of the Obligations,
and all filings and other actions necessary to perfect such security interest
have been duly taken. Subject to the rights of the related Agency as set forth
in Section 4.02 and in the related Acknowledgement Agreement, the Borrower is
the legal and beneficial owner of the Collateral free and clear of any Lien,
except for the Liens created or permitted under the Facility Documents.

 

(f) Subject only to the terms of the related Acknowledgement Agreement, the
Borrower has and will continue to have the full right, power and authority, to
pledge the Servicing Rights, and the pledge of such Servicing Rights may be
further assigned without any requirement, except as may be specified in the
related Agency Guides.

 

(g) In connection with any repurchase agreement, loan and security agreement or
similar credit facility or agreement for borrowed funds entered into by the
Borrower or any of its Affiliates on the one hand and any third party (including
an Affiliate of the Borrower or any of its Affiliates but excluding the Lender
or any Affiliate of Lender) on the other, including without limitation, any
other facility for the funding of Advances, no such third party has the right
pursuant to the terms of such repurchase agreement, loan and security agreement
or similar credit facility or agreement, to cause the Borrower to terminate,
rescind, cancel, pledge, hypothecate, liquidate or transfer any of the
Collateral.

 

15

 

 

ARTICLE VII

COVENANTS

 

Section 7.01. Affirmative Covenants of Borrower. The Borrower covenants and
agrees with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full:

 

(a) Compliance with Laws, Existence, Etc. Each Borrower Party will:

 

(i) comply with all applicable Requirements of Law if the failure to comply with
such Requirements of Law could reasonably be expected to have a Material Adverse
Effect;

 

(ii) (A) preserve and maintain its legal existence and all of its material
rights, privileges, franchises; (B) maintain all licenses, permits or other
approvals necessary to conduct its business and to perform its obligations under
the Facility Documents; (C) except as would not be reasonably likely to have a
Material Adverse Effect or would have a material adverse effect on the
Collateral or Lender’s interest therein, remain in good standing under the laws
of each state in which it conducts business or the related Mortgaged Property of
any Mortgage Loan is located; and (D) not change its tax identification number
or fiscal year without prior written notice to the Lender;

 

(iii) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

 

(iv) not move its chief executive office or chief operating office from the
addresses referred to in Section 6.01(r) unless it shall have provided Lender
thirty (30) days prior written notice of such change; provided, however, that no
additional notice is required that such addresses shall change on or about
November or December of 2015 to 3043 Townsgate Road, Westlake Village,
California 91361;

 

(v) pay and discharge or cause to be paid and discharged promptly when due all
Taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its Property which, if unpaid, might become a
Lien, unless and to the extent the same are being contested in good faith and by
proper proceedings and against which adequate reserves shall, to the extent
required by GAAP, have been set aside; and

 

(vi) not directly or indirectly enter into any agreement that would be violated
or breached by any Loan or the performance by such Borrower Party of any
Facility Document.

 

(b) Performance and Compliance with Servicing Contracts. Each Borrower Party
will comply with all terms, provisions, covenants and other promises required to
be observed by it under each of the Facility Documents to which it is a party,
maintain the Facility Documents to which it is a party in full force and effect
in all material respects and enforce the Servicing Contracts in all material
respects in accordance with the terms thereof. Borrower shall not amend or
permit the amendment of any sections of the Subservicing Agreement which would
materially affect the Servicing Contracts referenced herein or Subservicer's
servicing of the Mortgage Loans subject to this Agreement, without Lender's
prior written consent. Borrower shall diligently enforce its rights under the
Subservicing Agreement, including all rights to terminate and replace or cause
the termination and replacement of Subservicer upon the occurrence of a
Subservicer Termination Event. Borrower shall not waive any material default or
other material failure to perform under or breach of the Servicing Contracts or
Subservicing Agreement without Lender's prior written consent. For the avoidance
of doubt, any default, failure or breach by the Subservicer that would permit
the termination and replacement of the Subservicer under the Subservicing
Agreement shall be deemed "material" and shall not be waived by Borrower or its
Affiliates without Lender's prior written consent.

 

16

 

 

(c) Reserved.

 

(d) Due Diligence. The Borrower will permit Lender and its respective agents or
designees, upon reasonable notice during normal business hours, to perform
reasonable continuing due diligence reviews with respect to the Servicing Rights
and the Subservicer, any Borrower Party and the other Collateral, for purposes
of verifying compliance with the representations, warranties, and specifications
made hereunder and under the other Facility Documents, or otherwise. Borrower
shall cooperate in all respects with such diligence and, upon reasonable notice
during normal business hours, shall provide Lender and its respective agents or
designees all documents, records, agreements, instruments or information
relating to the Collateral in the possession of the Borrower or Subservicer;
provided, however, the foregoing shall not apply with respect to any information
that the Borrower or Subservicer is required by an Agency to keep confidential.
Notwithstanding anything to the contrary herein, the Borrower shall reimburse
the Lender for any and all reasonable and documented costs and expenses incurred
by the Lender’s third party diligence firm in connection with any ongoing due
diligence or auditing activities, subject to an annual cap of $37,500; provided,
however, that such annual cap shall not apply if a Default has occurred.

 

(e) Changes in Servicing Contracts. The Borrower shall provide written notice to
the Lender of any changes in any Servicing Contracts that may materially affect
the Servicing Rights within three (3) Business Days after the Borrower receives
notice thereof.

 

(f) Quarterly Third Party Valuation Reports. As soon as possible and in any
event no later than forty-five (45) days after the last Business Day of each
fiscal quarter of Borrower, Borrower shall provide to Lender a report provided
by a third party valuation agent acceptable to the Lender setting forth such
agent’s determination of the value of all of Borrower’s servicing rights
(including servicing rights not subject to this Agreement) and cash flows, along
with the appropriate certificate required under Section 7.01(h)(3).

 

(g) Publicly Traded Company. Guarantor shall at all times maintain its status as
a publicly traded company.

 

17

 

 

(h) Financial Statements. The Borrower shall deliver to the Lender, in each
case, to the extent not publicly filed:

 

(1) Within forty-five (45) days after the end of each month, consolidated
unaudited balance sheets and consolidated statements of income and changes in
equity and unaudited statement of cash flows, all to be in a form acceptable to
Lender, showing the financial condition and results of operations of Borrower
and its consolidated Subsidiaries on a consolidated basis as of the end of each
such month and for the then elapsed portion of the fiscal year, setting forth,
certified by a financial officer of Borrower (acceptable to Lender) as
presenting fairly the financial position and results of operations of Borrower
and its consolidated Subsidiaries and as having been prepared in accordance with
GAAP consistently applied, in each case, subject to normal year-end audit
adjustments;

 

(2) Within ninety (90) days after the end of each fiscal year of Borrower, the
consolidated audited balance sheets of Borrower and its consolidated
Subsidiaries, which will be in conformity with GAAP, and the related
consolidated audited statements of income and changes in equity showing the
financial condition of Borrower and its consolidated Subsidiaries as of the
close of such fiscal year and the results of operations during such year, and
consolidated audited statements of cash flows, as of the close of such fiscal
year, setting forth, in each case, in comparative form the corresponding figures
for the preceding year. The foregoing consolidated financial statements are to
be reported on by, and to carry the unqualified report (acceptable in form and
content to Lender) of, an independent public accountant of national standing
acceptable to Lender and are to be accompanied by a letter of management in form
and substance acceptable to Lender; and

 

(3) Together with each set of the financial statements delivered pursuant to
clause (1) above, a certificate of a Responsible Officer of Borrower in the form
of Exhibit 7.01 attached hereto.

 

(i) Agency Approval. Each Borrower Party and Subservicer shall at all times
maintain copies of relevant portions of all final written Fannie Mae, Freddie
Mac, HUD and Ginnie Mae audits, examinations, evaluations, monitoring reviews
and reports of its origination and servicing and subservicing operations
(including those prepared on a contract basis for any such agency) in which
there are material adverse findings, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, and all necessary approvals from each of
Fannie Mae, Freddie Mac, HUD and Ginnie Mae. The Borrower shall not, and
Borrower shall not permit Subservicer to take any action, or fail to take any
action, that would permit Fannie Mae, Freddie Mac, HUD or Ginnie Mae to
terminate or threaten to terminate its right to service loans for Fannie Mae,
Freddie Mac, HUD or Ginnie Mae with cause.

 

18

 

 

(j) Financial Covenants. Each Borrower Party at all times shall satisfy its
respective requirements with respect to the financial covenants set forth in the
Repo Agreement.

 

(k) Quality Control. Borrower shall and shall cause Subservicer to conduct
quality control reviews of Borrower’s and Subservicer’s servicing operations in
accordance with industry standards and Agency requirements. Borrower shall
report to Lender material quality control findings in a monthly summary report
included with the certificate required under Section 7.01(h)(3).

 

(l) Special Affirmative Covenants Concerning Servicing Rights.

 

(i) The Borrower warrants and shall defend the right, title and interest of the
Lender in and to the Servicing Rights pledged to the Lender against the claims
and demands of all Persons whomsoever, subject to the restrictions imposed by
the Acknowledgement Agreements to the extent that such restrictions are valid
and enforceable under the applicable UCC and other Requirements of Law.

 

(ii) The Borrower shall preserve the security interests granted hereunder and
upon request by the Lender undertake all actions which are necessary or
appropriate, in the reasonable judgment of the Lender, to (x) maintain the
Lender’s security interest (including the priority thereof) in the Collateral in
full force and effect at all times prior to the satisfaction of all obligations
under this Agreement and the release of the Lender’s lien in accordance with the
terms and provisions of this Agreement, and (y) preserve and protect the
Collateral and protect and enforce the rights of the Lender to the Collateral,
including the making or delivery of all filings and recordings (of financing or
continuation statements), or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate, cause to be
marked conspicuously its master data processing records with a legend,
acceptable to the Lender, evidencing that such security interest has been
granted in accordance with this Agreement.

 

(iii) Each Borrower Party and the Subservicer shall diligently fulfill its
duties and obligations under the Servicing Contracts and the Subservicing
Agreement in all material respects and shall not default in any material respect
under any of the Servicing Contracts, Subservicing Agreement or the
Acknowledgement Agreements; provided that it shall not be a breach of this
covenant if: (a) an Agency shall terminate the Borrower’s rights under any
Servicing Contract and the Borrower shall repay (without duplication of payment)
to the Lender an amount equal to the excess of the sum of the Loans then
outstanding over the sum of the Borrowing Base of all the Servicing Rights then
pledged to the Lender within the time periods set forth in Section 2.08(b) or
(b) any such Servicing Contract expires in accordance with its terms and without
renewal or (c) a default declared by an Agency in respect of a Servicing
Contract arose from a failure of the portfolio of serviced Mortgage Loans to
perform as required by the related Servicing Contract and such Agency has
elected in writing to continue to use the Borrower as servicer of both that
portfolio and other pools of Mortgage Loans and individual Mortgage Loans and
such Agency has not rescinded or revoked such election.

 

19

 

 

(m) Maintenance of Property; Insurance. The Borrower shall, and shall cause
Guarantor and Subservicer to keep all property useful and necessary in its
business in good working order and condition. The Borrower shall and shall cause
Subservicer to maintain a fidelity bond and be covered by insurance (including,
without limitation, errors and omissions insurance) of the kinds and in the
amounts customarily maintained by such similarly situated entities in the same
jurisdiction and industry as the Borrower, in amounts acceptable to the
Agencies, and neither Borrower nor Subservicer shall reduce such coverage
without the written consent of Lender, and shall also maintain such other
insurance with financially sound and reputable insurance companies, and with
respect to property and risks of a character usually maintained by entities
engaged in the same or similar business similarly situated, against loss, damage
and liability of the kinds and in the amounts customarily maintained by such
entities.

 

(n) Use of Proceeds. The Borrower shall not use the proceeds of the Loans in
contravention of the requirements, if any, of the Agencies.

 

(o) Reserved.

 

(p) Reserved.

 

(q) Notice of Disposal of Servicing Rights. In the event that the Borrower sells
or otherwise disposes of any of the Pledged Servicing Rights, it shall give the
Lender ten (10) Business Days’ prior written notice of such sale or disposition
(together with a list of the affected loans and other information helpful to the
Lender in assessing the related Collateral Value), during which time the Lender
shall recalculate the Collateral Value for the Collateral remaining after such
sale or disposition.

 

(r) Requests for Information. The Borrower shall furnish to the Lender within
five (5) Business Days after the Lender’s request, any information, documents,
records or reports with respect to the servicing or subservicing of the
Collateral, any Borrower Party’s or Subservicer’s business or its relationship
with any Agency, as the Lender may from time to time reasonably request.

 

(s) Monthly Reports. No later than the time set forth in Section 7.01(h)(1),
Borrower shall provide to Lender (i) reports of information related to (x) any
claims or compensatory fees actually paid by Borrower or Guarantor to each
Agency related to enforcement by such Agency of its rights under the related
Agency Guide (or to trusts under non-agency securitizations) that are not
reimbursed from a predecessor originator/servicer, (y) a summary report of
claims for repurchases or indemnity made by Agencies, insurers or trusts in
non-agency securitizations, including the current status or resolution of such
repurchase and indemnification demands; (z) the MSR Collateral as detailed in
Schedule 7.01(s); (ii) a report provided by Borrower setting forth Borrower’s
determination of the value of all of Borrower’s servicing rights (including
servicing rights not subject to this Agreement) and cash flows, along with the
appropriate certificate required under Section 7.01(h)(3); and (iii) copies of
all notices it receives from any Agency that materially affect the Eligible
Servicing Rights, including any notice received with respect to the events set
forth in Section 6.01(n)(i) through (iv).

 

(t) REIT Status. Guarantor shall maintain its REIT status at all times.

 

20

 

 

(u) Agency Collateral Account. To the extent applicable, within five (5)
Business Days after the end of each month (beginning September 2015), the
Borrower shall deliver a notice to the Lender setting forth the amount on
deposit in the Agency Collateral Account, provided that if any such date is not
a Business Day, such notice shall be delivered to the Lender on the next
succeeding Business Day. To the extent not prohibited by an Agency, the Borrower
shall promptly (and in any event within five (5) Business Days thereof) notify
the Lender (and provide a copy of any written request) of any request it
receives from such Agency indicating either (i) that the Borrower must deposit
additional amounts in the Agency Collateral Account or (ii) that the Borrower is
entitled to withdraw amounts from the Agency Collateral Account and such notice
shall include the amount required to be deposited or entitled to be withdrawn,
as applicable.

 

(v) Agency Information. The Borrower and the Guarantor shall make available the
Chief Executive Officer, the President, the Chief Financial Officer, and/or any
other appropriate officer of the Borrower or Guarantor, as applicable, to
participate in discussions with Lender and provide information with respect to
the following: (i) a projection of the obligations of the Borrower in connection
with (A) repurchase obligations to Agencies and (B) amounts that may have been
required to be deposited or entitled to be withdrawn from the Agency Collateral
Account (the “Agency Obligations”), (ii) a projection of the impact the Agency
Obligations may have on the operations of the Borrower, including but not
limited to, the net impact on liquidity, statements of income, retained earnings
and cash flows, (iii) the projected date of resolution of the Agency
Obligations, and (iv) such other information as may be reasonably requested by
the Lender, including information related to Subservicer’s financial condition,
in all cases to the extent the Borrower is not prohibited from disclosing such
information

 

(w) Corporate Rating. The Guarantor shall have obtained a published corporate
rating.

 

(x) Subservicer Acknowledgement Letter. The Borrower shall cause the Subservicer
to acknowledge the Lender’s rights hereunder and agree to follow all
instructions of Lender upon the occurrence of a default hereunder, which side
letter shall be acceptable to Lender in form and substance (such side letter, a
“Subservicer Acknowledgement Letter”) and prior to permitting any other
subservicer to service any Mortgage Loans related to the Eligible Servicing
Rights pledged hereunder, the Borrower shall cause such subservicer to become a
party to a Subservicer Acknowledgment Letter.

 

Section 7.02. Negative Covenants of the Borrower. The Borrower covenants and
agrees with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full, the Borrower shall not:

 

(a) other than in accordance with Section 7.02(c), take any action that would
directly or indirectly materially impair or materially adversely affect the
Borrower’s title to, or the value of, the Collateral;

 

(b) create, incur or permit or allow Subservicer to create, incur or permit to
exist any Lien in or on the Collateral, or, unless otherwise permitted by the
Lender, in or on any mortgage loans or servicing rights subject to any Fannie
Mae Acknowledgment Agreement, except (x) the security interest granted hereunder
in favor of the Lender and (y) the rights of Fannie Mae under the Servicing
Contracts and the applicable Agency Guide, nor assign any right to receive
income in respect thereof except as permitted under Section 7.02(c);

 

21

 

 

(c) sell, lease or otherwise dispose of or allow Subservicer to sell lease, or
otherwise dispose of any Collateral (other than sales or dispositions of
Servicing Rights (i) resulting from the payoff of the related Mortgage Loans or
the repurchase of the related Mortgage Loans by the Borrower, (ii) as required
by an Agency or (iii) in the ordinary course of the Borrower’s servicing
business) except as expressly permitted by this Agreement;

 

(d) engage to any substantial extent in any line or lines of business activity
other than the businesses related to residential and commercial mortgage
origination, acquisition and servicing carried on by it as of the Closing Date;

 

(e) (i) cancel or terminate or allow Subservicer to cancel or terminate any
Facility Documents to which it is a party or consent to or accept any
cancellation or termination thereof without Lender’s prior consent, (ii) amend,
amend and restate, supplement or otherwise modify any Facility Document without
Lender’s prior consent; provided that if an amendment to the Servicing Contracts
or the Subservicing Agreements does not relate to and would not affect
Subservicer’s servicing of the Mortgage Loans subject to this Agreement or the
value or marketability of the Collateral, the prior written consent of the
Lender is not required, (iii) consent to or allow Subservicer to consent to any
amendment, modification or waiver of any term or condition of any Facility
Document, without the prior written consent of the Lender, which consent shall
not be unreasonably withheld, provided that if the amendment of a Servicing
Contract is done unilaterally by an Agency, the prior written consent of the
Lender is not required; provided further, that if an amendment to the Servicing
Contracts or the Subservicing Agreements does not relate to and would not affect
Subservicer’s servicing of the Mortgage Loans subject to this Agreement or the
value or marketability of the Collateral, the prior written consent of the
Lender is not required, (iv) waive or allow Subservicer to waive any material
default under or breach of any Servicing Contracts, or (v) take any other action
or allow Subservicer to take any other action in connection with any such
Facility Documents that would impair in any material respect the value of the
interests or rights of the Borrower thereunder or that would impair in any
material respect the interests or rights of the Lender;

 

(f) change its name or the state of its organization unless the Borrower shall
have given the Lender at least thirty (30) days’ prior written notice thereof
and unless, prior to any such change, the Borrower shall have filed, or caused
to be filed, such financing statements or amendments as the Lender determines
may be reasonably necessary to continue the perfection of the Lender’s interest
in the Collateral;

 

(g) appoint any subservicers other than the Subservicer with respect to any
Servicing Rights pledged to the Lender pursuant to this Agreement without the
consent of the Lender, which consent shall not be unreasonably withheld;

 

(h) take any action or allow Subservicer to take any action that would directly
or indirectly materially impair or materially adversely affect the Borrower’s
title to, or the value, of the Eligible Servicing Rights or materially increase
the duties, responsibilities or obligations of the Borrower;

 

22

 

 

(i) make any Restricted Payments following any Event of Default that has not
been waived by the Lender in accordance herewith;

 

(j) directly or indirectly, sell, lease or otherwise transfer any Property or
assets to, or otherwise acquire any Property or assets from, or otherwise engage
in any transactions with, any of its Affiliates (other than any wholly-owned
Subsidiary) unless the terms thereof are no less favorable to Lender, than those
that could be obtained at the time of such transaction in an arm’s length
transaction with a Person who is not such an Affiliate; and

 

(k) enter into any other financing facility with a lender other than the Lender
to provide for the financing of Fannie Mae Servicing Rights.

 

Section 7.03. Notice of Certain Occurrences. The Borrower covenants and agrees
with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full:

 

(a) Defaults. Borrower shall promptly, and in any event within one (1) Business
Day of knowledge thereof by a Responsible Officer of Borrower, inform Lender in
writing of any Default, Event of Default by Borrower or any other Person (other
than Lender or Lender’s Affiliates) of any material obligation under any
Facility Document, or the occurrence or existence of any event or circumstance
that Borrower reasonably expects will with the passage of time become a Default,
Event of Default by Borrower or any other Person.

 

(b) Litigation. Borrower shall promptly inform Lender in writing of the
commencement of, or any determination in, any dispute, litigation,
investigation, proceeding, sanctions or suspension between Borrower, on the one
hand, and any Governmental Authority (or any other Person, on the other, with an
amount in controversy equal to or greater than $10,000,000).

 

(c) Material Adverse Effect on Collateral. As soon as possible, Borrower shall
inform Lender in writing upon the Borrower becoming aware of any default related
to any Collateral which should reasonably be expected to have a Material Adverse
Effect.

 

(d) Reserved.

 

(e) Credit Default. Unless otherwise disclosed by Guarantor on Form 8-K with
separate notice by Borrower to Lender of the filing of such Form 8-K, upon, and
in any event within five (5) Business Days after, Borrower shall furnish the
Lender notice of the involuntary termination, acceleration, maturity of or
reduction in the amount available for borrowing under any repurchase agreement,
loan and security agreement or similar credit facility or agreement for borrowed
funds entered into by a Borrower Party and any third party to the extent that
such agreement or facility, prior to the effectiveness of such termination,
acceleration, maturity or reduction in the amount available for borrowing,
provides for a minimum amount available for borrowing by such Borrower Party
equal to or greater than $10,000,000.

 

(f) Servicing Contract Transfer. As soon as possible, Borrower shall inform
Lender in writing of the transfer, expiration without renewal, termination or
other loss of all or any part of any Servicing Contract (or the termination or
replacement of the Borrower thereunder), the reason for such transfer, loss or
replacement, if known to it and the effects that such transfer, loss or
replacement will have (or will likely have) on the prospects for full and timely
collection of all amounts owing to the Borrower under or in respect of the
Borrower’s Servicing Contracts.

 

23

 

 

(g) Agency Notices. The Borrower shall promptly furnish the Lender copies of all
notices it receives from Fannie Mae, Freddie Mac, HUD or Ginnie Mae indicating
any adverse fact or circumstance in respect of the Borrower with respect to
which adverse fact or circumstance Fannie Mae, Freddie Mac, HUD or Ginnie Mae,
respectively, announces its intention to terminate or threatens to terminate the
Borrower or the Subservicer with cause or with respect to which Fannie Mae,
Freddie Mac, HUD or Ginnie Mae, announces its intention to conduct any
inspection or investigation of Borrower or Subservicer, or either of their files
or facilities outside of the ordinary course.

 

(h) Servicing Rights Notices. Borrower shall provide copies of (i) all notices
it receives from any Agency that materially affect the Eligible Servicing
Rights, including any notice received with respect to the events set forth in
Section 6.01(n)(i) through (iv), and (ii) any demand by an Agency or an insurer
for the repurchase of or indemnification with respect to a mortgage loan and the
reason for such repurchase or indemnification within three (3) Business Days
after Borrower or Subservicer receives notice thereof, if such demand would
likely cause a Material Adverse Effect.

 

(i) Subservicer Rating. Borrower shall provide written notice to the Lender
within two (2) Business Days of receipt of notice of any decrease in any
servicer rating of the Borrower or Subservicer below (i) “SQ3”, as rated by
Moody’s or (ii) “Average”, as rated by S&P.

 

(j) Other. Borrower shall furnish, or cause to be furnished, upon the request of
Lender, such other information or reports as the Lender may from time to time
reasonably request.

 

(k) Agency Requirements. Borrower shall provide written notice of any change in
any Agency’s requirements regarding the Borrower’s or Subservicer’s minimum
consolidated tangible net worth or any change in such Agency’s requirements
regarding Borrower’s or Subservicer’s consolidated liquidity within five (5)
Business Days after Borrower or Subservicer receives notice thereof.

 

(l) Amendment to any Servicing Contract or the Subservicing Agreement. The
Borrower shall provide written notice to the Lender within five (5) Business
Days after Borrower or the Subservicer enters into any amendment to the terms of
any Servicing Contract or the Subservicing Agreement; provided, that the
Borrower shall not allow Subservicer to enter into any amendment to the
Subservicing Agreement or the Servicing Contracts that would affect
Subservicer's servicing of the Mortgage Loans subject to this Agreement without
the prior written consent of Lender.

 

(m) Subservicer. Borrower shall provide written notice to Lender within one (1)
Business Day following the occurrence of a Subservicer Termination Event.

 

24

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.01. Events of Default. The following events shall be “Events of
Default”:

 

(a) The Borrower or Guarantor shall fail to (a) make any payment or deposit to
be made by it under Article II, Section 3.01 or Section 8.02(d) when due
(whether of principal or interest at stated maturity, upon acceleration, or at
mandatory prepayments due to Borrowing Base Deficiencies or otherwise) or
(b) make any other payment or deposit to be made by it hereunder when due and,
solely with respect to this clause (b), such failure (other than with respect to
payment of principal) shall continue unremedied for a period of three (3)
Business Days;

 

(b) A Borrower Party shall fail to comply with the requirements of
Sections 7.01(a)(ii)(A), 7.01(a)(iii), 7.02(c), or 7.03(f) and such default
shall continue unremedied for a period of one (1) Business Day; or a Borrower
Party shall otherwise fail to observe or perform any other agreement contained
in this Agreement or any other Facility Document and such failure to observe or
perform shall continue unremedied for a period of five (5) Business Days
following a Borrower Party obtaining knowledge thereof;

 

(c) Any representation, warranty or certification made or deemed made herein or
in any other Facility Document by a Borrower Party or any certificate furnished
to Lender pursuant to the provisions thereof, shall prove to have been false or
misleading in any material respect as of the time made or furnished (other than
the representations and warranties set forth in Section 6.02 which shall be
considered solely for the purpose of determining the MSR Value of the Eligible
Servicing Rights; unless (i) Borrower Party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made or (ii) any such representations and warranties have
been determined by Lender in its reasonable discretion to be materially false or
misleading on a regular basis);

 

(d)    (1) The failure of the Borrower or Subservicer to be an approved servicer
under the guidelines of an Agency with respect to which any Eligible Servicing
Rights pledged under this Agreement relate, (2) the Borrower or Subservicer
fails to service or subservice, as applicable, in accordance with the Agency
Guides and the Lender determines in its good faith discretion that such failure
may have a Material Adverse Effect, (3) the Borrower or Subservicer is
terminated as servicer or subservicer, as applicable, with respect to any
Eligible Servicing Rights by an Agency (except if the provisions of
Section 7.01(l)(iii)(a)-(c) are met), (4) the Borrower or Subservicer shall at
any time be terminated, revoked or suspended as servicer or subservicer, as
applicable, with respect to any whole loan servicing or subservicing rights that
make up a material portion of Borrower’s servicing portfolio or Subservicer’s
subservicing portfolio, (5) Borrower or Subservicer shall cease to be approved
by or its approval shall be revoked, suspended, rescinded, halted, eliminated,
withdrawn, annulled, repealed, voided or terminated by an Agency as an approved
seller/servicer or lender, (6) all or a portion of a Borrower Party’s or
Subservicer’s servicing or subservicing portfolio consisting of Agency loans is
seized, (7) any Agency shall at any time cease to accept delivery of any loan or
loans from the Borrower under any program or notifies the Borrower that the
Agency shall cease accepting loan deliveries from the Borrower and (8) receipt
by a Borrower Party or Subservicer of a notice from any Agency indicating
material breach, default or material non-compliance by such Borrower Party or
Subservicer which the Lender reasonably determines may entitle such Agency to
terminate such Borrower Party or Subservicer, as applicable, which notice has
not been rescinded or nullified within three (3) Business Days of its receipt by
such Borrower Party or Subservicer, as applicable, or such lesser time as Lender
believes is necessary to protect its interest and provides Borrower with written
notice thereof, as the case may be;

 

25

 

 

(e) Any “event of default” or other material breach or failure to perform by
Borrower or any of its Affiliates shall have occurred and shall be continuing
beyond the expiration of any applicable grace period under the terms of any
repurchase agreement, loan and security agreement or similar credit facility or
agreement for borrowed funds entered into by the Borrower or any of its
Affiliates on the one hand and any third party (including an Affiliate of the
Borrower but excluding the Lender or any Affiliate of Lender), which relates to
the Indebtedness of the Borrower or any of its Affiliates in an amount
individually or in the aggregate greater than $10,000,000;

 

(f) The Lender does not, or ceases to, have a first priority perfected security
interest in the Collateral or any material part thereof, subject only to the
interests of the Agency with respect to the related Agency Servicing Rights and
other Collateral, other than as a result of a release of such security interest
by the Lender and such default continues unremedied for a period of one (1)
Business Day after the earlier of (i) a Responsible Officer of the Borrower or
the Guarantor having actual knowledge thereof and (ii) written notice of such
default from the Lender;

 

(g)    A Change of Control of the Borrower or the Guarantor occurs;

 

(h)    (A) Borrower or Subservicer ceases to be (1) a HUD approved mortgagee
pursuant to Section 203 of the National Housing Act or (2) a Fannie Mae or
Freddie Mac approved servicer or HUD, Fannie Mae or Freddie Mac, as applicable,
suspends, rescinds, halts, eliminates, withdraws, annuls, repeals, voids or
terminates the status of the Borrower as either (1) a HUD approved mortgagee
pursuant to Section 203 of the National Housing Act or (2) a Fannie Mae or
Freddie Mac approved servicer or (B) the Borrower or Subservicer receives notice
that HUD, Fannie Mae or Freddie Mac may take such action set forth in clause
(A);

 

(i) Any “event of default” or other material breach or failure to perform shall
have occurred and shall be continuing beyond the expiration of any applicable
grace period under any instrument, agreement or contract between the Borrower or
any of its Affiliates, on the one hand, and the Lender or any of Lender’s
Affiliates on the other, including, without limitation, the Repo Agreement;

 

(j) Guarantor shall fail at any time to maintain its REIT Status or shall fail
to satisfy all of the conditions set forth in Section 856(c)(2), (3) and (4) of
the Internal Revenue Code and any Treasury Regulations promulgated thereunder;

 

(k) A Borrower Party shall fail to comply with the financial covenants set forth
in the Repo Agreement;

 

26

 

 

(l) The failure of Borrower or Subservicer to maintain any Agency’s net worth
requirements;

 

(m) Any judgment or order for the payment of money in excess of $5,000,000 shall
be rendered against the Borrower or any of its Affiliates, by a court,
administrative tribunal or other body having jurisdiction over them and the same
shall not be satisfied or discharged (or provisions shall not be made for such
discharge) or bonded, or a stay of execution thereof shall not be procured,
within sixty (60) days from the date of entry thereof or, if a stay of execution
is procured, sixty (60) days from the date such stay is lifted;

 

(n)    (1) The Borrower or any of its Affiliates files a voluntary petition in
bankruptcy, seeks relief under any provision of any Insolvency Law or consents
to the filing of any petition against it under any such law; (2) a proceeding
shall have been instituted by any Affiliate of the Borrower in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
the Borrower or such Affiliate in an involuntary case under any applicable
Insolvency Law, or for the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of the
Borrower or such Affiliate, or for any substantial part of its Property, or for
the winding-up or liquidation of its affairs, (3) a proceeding shall have been
instituted by any Person (other than an Affiliate of the Borrower) in a court
having jurisdiction in the premises seeking a decree or order for relief in
respect of the Borrower or any of its Affiliates in an involuntary case under
any applicable Insolvency Law, or for the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator, conservator or other similar
official of the Borrower or such Affiliate, or for any substantial part of its
Property, or for the winding-up or liquidation of its affairs and the Borrower
or such Affiliate shall have failed to obtain a relief (including, without
limitation, a dismissal) or a stay of such involuntary proceeding within sixty
(60) days, (4) the admission in writing by the Borrower or any of its Affiliates
of its inability to pay its debts as they become due, (5) the Borrower or any of
its Affiliates consents to the appointment of or taking possession by a
custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official, of all or any part of its Property or any custodian, receiver,
conservator, trustee, liquidator, sequestrator or similar official takes
possession of all or any part of the Property of the Borrower or any of its
Affiliates; (6) the Borrower or any of its Affiliates makes an assignment for
the benefit of any of its creditors; or (7) the Borrower or any of its
Affiliates generally fails to pay its debts as they become due;

 

(o) Any Governmental Authority or any Person, agency or entity acting or
purporting to act under Governmental Authority (including any Agency) shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of the Borrower or any
of its Affiliates, or shall have taken any action to displace the management of
any of the Borrower or any of its Affiliates or to curtail the Borrower’s, or
any of its Affiliates’ authority in the conduct of its business; or

 

(p) The Guarantor repudiates, revokes or attempts to revoke in writing the
guaranty of the Guarantor set forth in Section 11.13 of this Agreement, in whole
or in part.

 

27

 

 

Section 8.02. Remedies.

 

(a) Optional Acceleration. Upon the occurrence of an Event of Default (other
than an Event of Default described in Section 8.01(n), the Lender may by written
notice to the Borrower, terminate the Facility and declare all Loans and all
other Obligations to be immediately due and payable.

 

(b) Automatic Acceleration. Upon the occurrence of an Event of Default described
in Section 8.01(n) the Facility shall be automatically terminated and the Loans
and all other Obligations shall be immediately due and payable upon the
occurrence of such event, without demand or notice of any kind.

 

(c) Remedies. Upon any acceleration of the Loans pursuant to this Section 8.02,
the Lender, in addition to all other rights and remedies under this Agreement or
otherwise, shall have all other rights and remedies provided under the UCC of
each applicable jurisdiction and other applicable laws, which rights shall be
cumulative. The Borrower agrees, upon the occurrence of an Event of Default and
notice from the Lender, to assemble, at its expense, all of the Collateral that
is in its possession (whether by return, repossession, or otherwise) at a place
designated by the Lender. All out-of-pocket costs incurred by the Lender in the
collection of all Obligations, and the enforcement of its rights hereunder,
including reasonable attorneys’ fees and legal expenses, shall be paid out of
the Collateral. Without limiting the foregoing, upon the occurrence of an Event
of Default and the acceleration of the Loans pursuant to this Section 8.02, the
Lender may, to the fullest extent permitted by applicable law, without notice,
advertisement, hearing or process of law of any kind, (i) enter upon any
premises where any of the Collateral which is in the possession of the Borrower
(whether by return, repossession, or otherwise) may be located and take
possession of and remove such Collateral, (ii) sell any or all of such
Collateral, free of all rights and claims of the Borrower therein and thereto,
at any public or private sale, and (iii) bid for and purchase any or all of such
Collateral at any such sale. Any such sale shall be conducted in a commercially
reasonable manner and in accordance with applicable law. The Borrower hereby
expressly waives, to the fullest extent permitted by applicable law, any and all
notices, advertisements, hearings or process of law in connection with the
exercise by the Lender of any of its rights and remedies upon the occurrence of
an Event of Default. Each of the Lender and the Borrower shall have the right
(but not the obligation) to bid for and purchase any or all Collateral at any
public or private sale. The Borrower hereby agrees that in any sale of any of
the Collateral, the Lender is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including, without
limitation, compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority, and the Borrower further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner. The Lender
shall not be liable for any sale, private or public, conducted in accordance
with this Section 8.02(c). If an Event of Default occurs, and upon acceleration
of the Loans hereunder, the Loans and all other Obligations shall be immediately
due and payable, and collections on the Eligible Servicing Rights and proceeds
of sales and securitizations of Eligible Servicing Rights, and other Collateral
will be used to pay the Obligations.

 

28

 

 

(d) In the event that Borrower receives a notice from an Agency indicating a
material breach, material default or material non-compliance by the Borrower
that the Lender reasonably determines may entitle such Agency to terminate the
Borrower, which breach, default or non-compliance has not been satisfactorily
cured or remedied within ten (10) Business Days of the receipt by the Borrower
of such notice, or such lesser time as Lender believes is necessary to protect
its interest and provides Borrower with written notice thereof, as the case may
be, the Lender may by written notice to the Borrower, terminate the Facility and
declare all Loans and all other Obligations to be immediately due and payable.

 

Section 8.03. Collection Account; Application of Proceeds.

 

(a) Collection Account. Prior to the Closing Date, the Borrower and the Lender
shall have established at Bank, in the name of the Lender a non-interest bearing
segregated special purpose trust account (such account being herein called the
“Collection Account”). The Lender will maintain the Collection Account only with
a bank acceptable to the Lender. The Borrower shall or shall cause the
Subservicer to deposit all Collections received by it into the Collection
Account within two (2) Business Days of receipt thereof.

 

(b) Distributions Prior to an Event of Default. So long as no Event of Default
has occurred and is continuing hereunder, the Borrower may withdraw amounts on
deposit in the Collection Account at any time.

 

(c) Distributions After an Event of Default. The Lender may, at any time and
without notice to, or consent from, the Borrower, transfer, or direct the
transfer of, funds from the Collection Account to satisfy the Borrower’s
obligations under the Facility Documents if an Event of Default shall have
occurred and be continuing.

 

(d) On each Business Day during which an Event of Default has occurred and is
continuing hereunder, the Lender shall apply Collections in the following order
to pay:

 

(i) to the Lender, any fees due pursuant to the terms hereof;

 

(ii) to the Lender or any Indemnified Party an amount equal to any other amounts
(including the Outstanding Aggregate Loan Amount) then due to such Persons
pursuant to this Agreement that have not been paid by the Borrower (and to the
extent that there are insufficient funds to pay all of the foregoing amounts,
such amount shall be distributed to the foregoing parties, pro rata in
accordance with the amounts due to such parties); and

 

(iii) any remaining amounts to the Borrower by transferring such amount to the
account specified in writing by the Borrower.

 

29

 

 

ARTICLE IX

ASSIGNMENT

 

Section 9.01. Restrictions on Assignments. The Borrower shall not assign its
rights hereunder or any interest herein without the prior written consent of the
Lender. The Lender may assign any or all of its rights and, with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), its
obligations, under this Agreement, under any Loan pursuant to this Agreement or
under the other Facility Documents, to any other entity; provided that
notwithstanding anything herein to the contrary, Borrower shall not be subject
to any increased costs or expenses as a result of such assignment made without
Borrower’s consent.

 

Section 9.02. Evidence of Assignment; Endorsement on Note. The Lender hereby
agrees that it shall endorse the Note to reflect any assignments made pursuant
to this Article IX or otherwise.

 

Section 9.03. Rights of Assignee. Upon the assignment the Lender of all of its
rights and obligations hereunder, under the Note and under the other Facility
Documents to an assignee in accordance with Section 9.01, such assignee shall
have all such rights and obligations of the Lender as set forth in such
assignment or delegation, as applicable, and all references to the Lender in
this Agreement or any Facility Document shall be deemed to apply to such
assignee to the extent of such interest. If any interest in any Facility
Document is transferred to any assignee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such assignee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.02.

 

Section 9.04. Permitted Participants; Effect. The Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time (and
from time to time) sell to one or more banks or other entities (each a
“Participant”) participating interests in any Loan owing to the Lender, any Note
held by the Lender, any Available Facility Amount of the Lender, or any other
interest of the Lender under this Agreement or the other Facility Documents. In
the event of any such sale by the Lender of a participating interest to a
Participant, (i) the Lender’s obligations hereunder and under the other Facility
Documents shall remain unchanged; (ii) the Lender shall remain solely
responsible to the Borrower for the performance of such obligations; and
(iii) the Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for the purposes under the Loan Documents. All
amounts payable by the Borrower under this Agreement shall be determined as if
the Lender had not sold such participating interests. The Borrower and the
Lender shall continue to deal solely and directly with each other in connection
with the Lender’s rights and obligations under the Facility Documents.

 

Section 9.05. Voting Rights of Participants. The Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Facility Documents other than any
amendment, modification, or waiver with respect to any Loan or Available
Facility Amount in which such Participant has an interest which forgives
principal, interest, or fees or reduces the interest rate or fees payable with
respect to any such Loan or Available Facility Amount, extends the Wind Down
Date, postpones any date fixed for any regularly scheduled payment of principal
of, or interest or fees on, any such Loan or Available Facility Amount or
releases all or substantially all of the Collateral (other than as expressly
permitted pursuant to the Facility Documents).

 

30

 

 

ARTICLE X

INDEMNIFICATION

 

Section 10.01. Indemnities by the Borrower. Without limiting any other rights
which any such Person may have hereunder or under applicable law, the Borrower
hereby agrees to indemnify, the Lender, its Affiliates, successors, permitted
transferees and assigns and all officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement, the other Facility Documents, or any
transaction contemplated hereby or thereby excluding, however, (a) Indemnified
Amounts to the extent a court of competent jurisdiction determines that they
resulted from gross negligence, bad faith or willful misconduct on the part of
such Indemnified Party, (b) in the event that the Lender has assigned its rights
or delegated its obligations in respect of this Agreement, and the Indemnified
Amounts with respect to such assignee exceed the Indemnified Amounts that would
otherwise have been payable by the Borrower to the Lender, the amount of such
excess, (c) taxes expressly excluded from Taxes in Section 3.02(a) above (other
than any such Taxes that are incremental and arise solely by reason of a breach
by the Borrower of its obligations under this Agreement), and (d) any lost
profits or indirect, exemplary, punitive or consequential damages of any
Indemnified Party. In any suit, proceeding or action brought by the Lender in
connection with any Collateral for any sum owing thereunder, or to enforce any
provisions of any Collateral, the Borrower will save, indemnify and hold the
Lender harmless from and against all expense, loss or damage suffered by reason
of any defense, set-off, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by the Borrower of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from the Borrower. The Borrower also
agrees to reimburse the Lender as and when billed by the Lender for all the
Lender’s out-of-pocket costs and expenses incurred in connection with the
enforcement or the preservation of the Lender’s rights under this Agreement, the
Note, any other Facility Document or any transaction contemplated hereby or
thereby, including without limitation the fees and disbursements of its counsel.
The Borrower hereby acknowledges that, notwithstanding the fact that the Note is
secured by the Collateral, the obligation of the Borrower under the Note is a
recourse obligation of the Borrower. Under no circumstances shall any
Indemnified Party be liable to the Borrower for any lost profits or indirect,
exemplary, punitive or consequential damages.

 

Section 10.02. General Provisions. If for any reason the indemnification
provided above in Section 10.01 (and subject to the limitations on
indemnification contained therein) is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless on the basis of public
policy, then the Borrower shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

 

31

 

 

The provisions of this Article X shall survive the termination of this Agreement
and the payment of the Obligations.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01. Amendments, Etc. Neither this Agreement nor any provision hereof
may be amended, supplemented, or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Lender.

 

Section 11.02. Notices, Etc. Except as provided herein, all notices required or
permitted by this Agreement shall be in writing (including without limitation by
Electronic Transmission, email or facsimile) and shall be effective and deemed
delivered only when received by the party to which it is sent; provided that
notices of Events of Default and exercise of remedies or under Section 8.02
shall be sent via overnight mail and by electronic transmission. Any such notice
shall be sent to a party at the address, electronic mail or facsimile
transmission number set forth on Schedule 11.02 or to such other address, e-mail
address or facsimile number as either party may notify to the others in writing
from time to time.

 

Section 11.03. No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.04. Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Borrower and the Lender, and their
respective successors and assigns, provided, however, that nothing in the
foregoing shall be deemed to authorize any assignment not permitted in
Section 9.01.

 

Section 11.05. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS
AGREEMENT). EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
IN THE BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER
THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE
ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER
JURISDICTION.

 

32

 

 

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

Section 11.06. Entire Agreement. This Agreement and the Facility Documents
embodies the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understanding relating
to the matters provided for herein.

 

Section 11.07. Acknowledgement. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Note and the other Facility Documents to which it is a
party;

 

(b) the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and

 

(c) no joint venture exists among or between the Lender and the Borrower.

 

Section 11.08. Captions and Cross References. The various captions (including,
without limitation, the table of contents) in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. References in this Agreement to any underscored
Section or Exhibit are to such Section or Exhibit of this Agreement, as the case
may be.

 

Section 11.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

 

Section 11.10. Confidentiality. Each party hereto agrees for the benefit of the
other party that it will hold any confidential information received from the
other party pursuant to this Agreement or any other Facility Document in strict
confidence, as long as such information remains confidential except for
disclosure to (i) its Affiliates, (ii) its legal counsel, accountants, and other
professional advisors or to a permitted assignee or participant,
(iii) regulatory officials, (iv) any Person as requested pursuant to or as
required by law, regulation, legal process, or the rules and regulations of any
Governmental Authority or stock exchange, (v) any Person in connection with any
legal proceeding to which it is a party, (vi) rating agencies if requested or
required by such agencies in connection with a rating, and (vii) any Agency. The
parties agree that this Agreement is confidential information of the Lender. The
Lender also agrees that it will comply with all applicable securities laws with
respect to any non-public information of the type referenced in the preceding
sentence in its possession. This Section 11.10 shall survive termination of this
Agreement.

 

33

 

 

Section 11.11. Survival. This Agreement shall remain in effect until the
Termination Date; provided, however, that no such termination shall affect
Borrower’s Obligations to Lender at the time of such termination. The
obligations of the Borrower under Sections 3.02, 10.01 and 11.10 hereof shall
survive the repayment of the Loans and the termination of this Agreement. In
addition, each representation and warranty made, or deemed to be made by a
request for a borrowing, herein or pursuant hereto shall survive the making of
such representation and warranty, and the Lender shall not be deemed to have
waived, by reason of making any Loan, any Default that may arise by reason of
such representation or warranty proving to have been false or misleading,
notwithstanding that the Lender may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such Loan was made

 

Section 11.12. Set-Off. In addition to any rights and remedies of the Lender
provided by this Agreement and by law, the Lender shall have the right, without
prior notice to Borrower, any such notice being expressly waived by Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
Property and deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender or any Affiliate
thereof to or for the credit or the account of Borrower. Lender may set-off
cash, the proceeds of the liquidation of any Collateral and all other sums or
obligations owed by the Lender or its Affiliates to Borrower against all of
Borrower’s or any Repurchase Party's obligations to the Lender or its Affiliates
under this Loan Agreement with respect to Borrower or the Repo Agreement with
respect to such Repurchase Party or under any other agreement between the
parties or between Borrower or any Repurchase Party and any affiliate of the
Lender, or otherwise whether or not such obligations are then due, without
prejudice to the Lender’s or its Affiliate’s right to recover any deficiency.
Lender agrees promptly to notify Borrower and each Repurchase Party after any
such set-off and application made by the Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

Section 11.13. Guaranty.

 

(a) Subject to Section 11.13(h) below, Guarantor hereby unconditionally and
irrevocably guarantees to Lender the prompt payment of the Guaranteed
Obligations in full when due (whether at the stated maturity, by acceleration or
otherwise). Any such payment shall be made at such place and in the same
currency as such relevant Guaranteed Obligation is payable. This guaranty is a
guaranty of payment and not solely of collection and is a continuing guaranty
and shall apply to all Guaranteed Obligations whenever arising.

 

34

 

 

(b) The obligations of the Guarantor hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of this Agreement, or any other agreement or instrument referred to herein, to
the fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Guarantor agrees that this
guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any security or collateral and without the necessity
at any time of having recourse to this Agreement or any other Facility Document
or any collateral, if any, hereafter securing the Guaranteed Obligations or
otherwise and Guarantor hereby waives the right to require Lender to proceed
against any other Person or to require the Lender to pursue any other remedy or
enforce any other right. Guarantor further agrees that nothing contained herein
shall prevent Lender from suing in any jurisdiction on this Agreement or any
other Facility Document or foreclosing its security interest in or Lien on any
collateral, if any, securing the Guaranteed Obligations or from exercising any
other rights available to it under this Agreement or any instrument of security,
if any, and the exercise of any of the aforesaid rights and the completion of
any foreclosure proceedings shall not constitute a discharge of Guarantor’s
obligations hereunder; it being the purpose and intent of Guarantor that its
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances. Neither Guarantor’s obligations under this guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by reason of the application of the laws of
any foreign jurisdiction. Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance of by Lender upon this guaranty or acceptance of this
guaranty. The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty. All dealings between Borrower
and Guarantor, on the one hand, and Lender, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
guaranty.

 

(c) Guarantor agrees that (a) all or any part of the security which hereafter
may be held for the Guaranteed Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Lender shall not have any
obligation to protect, perfect, secure or insure any such security interests or
Liens which hereafter may be held, if any, for the Guaranteed Obligations or the
properties subject thereto; (c) the time or place of payment of the Guaranteed
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed, increased or accelerated, in whole or in part;
(d) Borrower and any other party liable for payment under this Agreement may be
granted indulgences generally; (e) any of the provisions of this Agreement or
any other Facility Document may be modified, amended or waived; and (f) any
deposit balance for the credit of Borrower or any other party liable for the
payment of the Guaranteed Obligations or liable upon any security therefor may
be released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Guaranteed Obligations, all without notice to or
further assent by Guarantor, which shall remain bound thereon, notwithstanding
any such exchange, compromise, surrender, extension, renewal, acceleration,
modification, indulgence or release.

 

35

 

 

(d) Guarantor expressly waives to the fullest extent permitted by Applicable
Law: (a) notice of acceptance of this guaranty by the Lender and of all
transfers of funds to Borrower by Lender; (b) presentment and demand for payment
or performance of any of the Guaranteed Obligations; (c) protest and notice of
dishonor or of default (except as specifically required in this Agreement) with
respect to the Guaranteed Obligations or with respect to any security therefor;
(d) notice of Lender obtaining, amending, substituting for, releasing, waiving
or modifying any Lien, if any, hereafter securing the Guaranteed Obligations, or
Lender’s subordinating, compromising, discharging or releasing such Liens, if
any; (e) all other notices to which Borrower might otherwise be entitled in
connection with the guaranty evidenced by this Section 11.13; and (f) demand for
payment under this guaranty.

 

(e) The obligations of Guarantor under this Section 11.13 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
Guarantor agrees that it will indemnify Lender on demand for all reasonable and
documented costs and out-of-pocket expenses (including, without limitation,
reasonable and documented fees and expenses of counsel) incurred by Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

(f) Guarantor agrees that, as between Guarantor, on the one hand, and Lender, on
the other hand, the Guaranteed Obligations may be declared to be forthwith due
and payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such Guaranteed Obligations being deemed to have
become automatically due and payable), such Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Guarantor.

 

(g) Guarantor hereby agrees that until the payment and satisfaction in full of
all Guaranteed Obligations and the expiration and termination of the this
Agreement it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 11.13(a), whether by subrogation
or otherwise, against Borrower or any security for any of the Guaranteed
Obligations.

 

(h) Notwithstanding any provision to the contrary contained herein, to the
extent the obligations of Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
Applicable Law relating to fraudulent conveyances or transfers) then the
obligations of Guarantor hereunder shall be limited to the maximum amount that
is permissible under Applicable Law (as now or hereinafter in effect).

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

36

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

Pennymac Corp., as Borrower

 

 

By: /s/ Pamela Marsh

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

By: /s/ Pamela Marsh

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

 

 

 

BARCLAYS BANK PLC, as Lender

 

 

By: /s/ Ellen Kiernan

Name: Ellen Kiernan

Title: Director

 

 

 



Signature Page to Loan and Security Agreement

(Barclays-PennyMac)





 

 

 



SCHEDULE I

 

DEFINITIONS

 

1.1 Definitions. As used in this Agreement the following terms have the meanings
as indicated:

 

“Acknowledgement Agreement” means an Acknowledgement Agreement, by and among an
Agency, the Borrower and the Lender as secured party, pursuant to which the
Agency acknowledges the security interest granted pursuant to this Agreement of
the Lender in the Servicing Rights related to pools of mortgage loans
securitized with such Agency, together with any amendments and addenda thereto.

 

“Advance” means any P&I Advance, T&I Advance or Corporate Advance.

 

“Advance Rate” has the meaning assigned to it in the Pricing Side Letter.

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, that in respect of Subservicer the term
“Affiliate” shall include only Private National Mortgage Acceptance Company, LLC
and its wholly owned subsidiaries, and in respect of Borrower or Guarantor the
term “Affiliate” shall include only PennyMac Mortgage Investment Trust and its
wholly owned subsidiaries.

 

“Agreement” has the meaning set forth in the preamble.

 

“Agency” means Fannie Mae, Freddie Mac or Ginnie Mae.

 

“Agency Collateral Account” means the account established by the Borrower for
the benefit of Fannie Mae with a bank specified by Fannie Mae.

 

“Agency Guide” with respect to (1) Fannie Mae, the Fannie Mae Selling Guide and
the Fannie Mae Servicing Guide, as amended from time to time, (2) Freddie Mac,
the Freddie Mac Seller/Servicer Guide, and (3) with respect to Ginnie Mae, the
Ginnie Mae MBS Guide, and in all cases, any other applicable guides published by
such Agency and any related announcements, directives and correspondence issued
by such Agency.

 

“Agency Servicing Rights” means all Servicing Rights with respect to the
Agencies.

 

“Ancillary Income” means all money which is due and payable in connection with
each Mortgage Loan other than the Servicing Fee and specifically including,
without limitation, late charge fees, assignment transfer fees, insufficient
funds check charges, amortization schedule fees, interest from escrow accounts
and all other incidental fees and charges and any Float Benefit, in each case,
to the extent such amounts are allocable to a Mortgage Loan, specifically
excluding Excluded Collateral.

 

Schedule I - 1

 

 

“Applicable Law” means as to any Person, any law, treaty, rule or regulation
(including the Investment Company Act of 1940, as amended) or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Applicable Margin” has the meaning assigned to it in the Pricing Side Letter.

 

“Available Facility Amount” means $200,000,000; provided however that at no time
may the Outstanding Aggregate Loan Amount exceed:

 

(A) the Borrowing Base; or

 

(B) the amount that, when added to the aggregate principal amounts outstanding
under the Repo Agreement, would equal the Maximum Aggregate Purchase Price (as
such term is defined in the Repo Agreement).

 

“Available Loan Amount” means, on any Business Day, an amount equal to the
lesser of (a) (i) the then current Available Facility Amount minus (ii) the
Outstanding Aggregate Loan Amount, and (b) the Borrowing Base (giving effect to
all Collateral to be pledged hereunder on such Business Day).

 

“Bank” means City National Bank.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble.

 

“Borrower Funding Request” means the request to fund a Loan on any Funding Date,
substantially in the form of Exhibit 2.03, delivered in accordance with
Section 2.03(a).

 

“Borrower Party” means each of Borrower and Guarantor.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
aggregate Collateral Value of all Collateral for Loans that have been and remain
pledged to the Lender hereunder.

 

“Borrowing Base Deficiency” has the meaning set forth in Section 2.08(b).

 

“Borrowing Base Report” means the borrowing base report, substantially in a
format agreed upon between Borrower and Lender, delivered by the Lender in
accordance with Section 2.04(b).

 

“Borrowing Base Shortfall Day” has the meaning set forth in Section 2.08(b).

 

Schedule I - 2

 

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests, including, without limitation, limited and
general partnership interests, in a person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Change in Law” means a change in any Applicable Law applicable to the Facility
Documents that would have an adverse effect, as determined by Lender in its sole
discretion, on Lender’s exercise of remedies following an Event of Default.

 

“Change of Control” (i) for the Borrower (a) any transaction or event as a
result of which the Guarantor ceases to own, beneficially or of record, more
than 50% of the stock of Borrower, (b) the sale, transfer, or other disposition
of all or substantially all of Borrower’s assets (excluding any such action
taken in connection with any securitization transaction or routine sales of
Mortgage Loans), or (c) the consummation of a merger or consolidation of
Borrower with or into another entity or any other corporate reorganization, if
more than 50% of the combined voting power of the continuing or surviving
entity’s equity outstanding immediately after such merger, consolidation or such
other reorganization is owned by persons who were not equityholders of the
Borrower immediately prior to such merger, consolidation or other reorganization
and (ii) for the Guarantor (a) the sale, transfer, or other disposition of all
or substantially all of Guarantor’s assets (excluding any such action taken in
connection with any securitization transaction or routine sales of Mortgage
Loans) or (b) the consummation of a merger or consolidation of Guarantor with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s equity
outstanding immediately after such merger, consolidation or such other
reorganization is owned by persons who were not equityholders of the Guarantor
immediately prior to such merger, consolidation or other reorganization.

 

“Closing Date” means the date on which all of the conditions set out in
Section 5.01 are satisfied.

 

“Collateral” has the meaning set forth in Section 4.01.

 

“Collateral Reporting Date” has the meaning set forth in Section 2.03(b).

 

“Collateral Value” means, for purposes of determining the value of the Borrowing
Base from time to time, with respect to the Eligible Servicing Rights, (a)
(i) the Advance Rate for Eligible Servicing Rights, multiplied by (ii) the MSR
Value of the Eligible Servicing Rights as determined by the Lender in good
faith, minus (b) any outstanding repurchase and indemnity obligations under the
related Servicing Contract that are due and payable by the Borrower, but have
not yet been paid by the Borrower.

 

“Collection Account” means the account established by Borrower in accordance
with Section 8.03(a).

 

Schedule I - 3

 

 

“Collection Account Control Agreement” means that certain Collection Account
Control Agreement, to be entered into by and among the Borrower, the Lender and
Bank, with respect to the Collection Account, in form and substance acceptable
to the Lender, as the same may be amended, modified or supplemented from time to
time.

 

“Collections” means any Servicing Fees, any excess servicing or subservicing
rights or retained yield, and any Ancillary Income that the Borrower as servicer
is entitled to receive pursuant to the Servicing Contracts.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01 hereto or other form reasonably acceptable to the Lender.

 

“Corporate Advance” means, collectively, (a) any advance (other than those
described in clause (b) below) made by the Borrower as servicer pursuant to the
Servicing Contracts to inspect, protect, preserve or repair properties that
secure defaulted Mortgage Loans or that have been acquired through foreclosure
or deed in lieu of foreclosure or other similar action pending disposition
thereof, or for similar or related purposes, including, but not limited to,
necessary legal fees and costs expended or incurred by the Borrower as servicer
in connection with foreclosure, bankruptcy, eviction or litigation actions with
or involving Mortgagors on defaulted Mortgage Loans, as well as costs to obtain
clear title to such a property, to protect the priority of the lien created by a
Mortgage Loan on such a property, and to dispose of properties taken through
foreclosure or by deed in lieu thereof or other similar action, (b) any advance
made by the Borrower as servicer pursuant to the Servicing Contracts to
foreclose or undertake similar action with respect to a Mortgage Loan, and
(c) any other out of pocket expenses incurred by the Borrower as servicer
pursuant to the Servicing Contracts (including, for example, costs and expenses
incurred in loss mitigation efforts and in processing assumptions of Mortgage
Loans), to the extent such advances are reimbursable pursuant to the Servicing
Contracts.

 

“Custodial File” means with respect to any Mortgage Loan, a file pertaining to
such Mortgage Loan being held by the Custodian that contains the mortgage
documents pertaining to such Mortgage Loan.

 

“Custodian” means any financial institution that holds documents for any of the
Mortgage Loans on behalf of an Agency.

 

“Default” means an Event of Default or an Unmatured Event of Default.

 

“Default Rate” means, with respect to any Loan for any Interest Period, and any
late payment of fees or other amounts due hereunder, the LIBOR Rate for the
related Interest Period (or for all successive Interest Periods during which
such fees or other amounts were delinquent), plus 5.0% per annum.

 

“Disposition” means, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s Property, or any
direct or indirect interest therein to a third party, including the granting of
any purchase options, rights of first refusal, rights of first offer or similar
rights in respect of any portion of such assets or the subjecting of any portion
of such assets to restrictions on transfer.

 

Schedule I - 4

 

 

“Dollars” means dollars in lawful money of the United States of America.

 

“Electronic File” means any electronic file, in form and substance reasonably
acceptable to the Lender and containing the information agreed to between the
Borrower and the Lender; delivered by the Borrower to the Lender on a Funding
Notice Date or Collateral Reporting Date pursuant to Section 2.03(a) or 2.03(b)
and reflecting those Mortgage Loans related to Pledged Servicing Rights as of
the close of business on such Funding Notice Date; provided, however, that with
regard to the Electronic File delivered in connection with a Collateral
Reporting Date, such Electronic File shall reflect information as of the close
of business on the last Business Day of the preceding calendar month.

 

“Eligible Seller” means a Person who sold Mortgage Loans to the Borrower, which
Mortgage Loans the Borrower subsequently resold to another party or securitized,
and retained the servicing rights and obligations with respect thereto under the
Servicing Contracts.

 

“Eligible Servicing Rights” means, mortgage servicing rights owned by Borrower
that are either (i) appurtenant to mortgage loans that have been sold to Fannie
Mae or otherwise delivered to Fannie Mae for inclusion in a securitization by
Fannie Mae, and are serviced by Borrower, (ii) appurtenant to mortgage loans
(1) which were, but are no longer, pooled in securitizations by Fannie Mae,
(2) which are currently owned by Fannie Mae in portfolio and (3) for which
Borrower is acting as the servicer, (iii) appurtenant to mortgage loans owned by
Borrower and not subject to any lien or other encumbrance, which mortgage loans
are eligible for pooling with Fannie Mae, or (iv) appurtenant to mortgage loans
that are serviced by the Borrower and are either securitized in a non-agency
securitization with respect to which the Lender has approved the related PSA or
held in whole loan format and either owned by the Borrower or servicing pursuant
to a servicing agreement approved by the Lender; provided that all such mortgage
loans shall be “qualified mortgages” or otherwise approved by the Lender for
inclusion. In addition, all Eligible Servicing Rights must comply with the
eligibility criteria set out in Schedule 6.02.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excluded Collateral” means all right, title and interest of the Borrower,
whether now owned or hereafter acquired, in, to and under its rights to
reimbursement for all Advances made under the Servicing Contracts.

 

“Facility” means the loan facility provided to the Borrower by the Lender
pursuant to this Agreement.

 

“Facility Documents” means this Agreement, the Note, the Collection Account
Control Agreement, the Pricing Side Letter, the Servicing Contracts, each
Acknowledgement Agreement, the Subservicer Acknowledgment Letter, the
Subservicing Agreement, the Master Netting Agreement and all notices,
certificates, financing statements and other documents to be executed and
delivered by the Borrower in connection with the transactions contemplated by
this Agreement. For the avoidance of doubt, the Program Documents (as defined in
the Repo Agreement) shall not be deemed Facility Documents.

 

Schedule I - 5

 

 

“Fannie Mae” means The Federal National Mortgage Association, also known as
Fannie Mae, or any successor thereto.

 

“Fannie Mae Acknowledgment Agreement” means any Acknowledgment Agreement in
respect of any Fannie Mae Servicing Rights.

 

“Fannie Mae Servicing Rights” means all Servicing Rights with respect to
mortgage loans serviced by the Borrower for Fannie Mae.

 

“Float Benefit” means the net economic benefit resulting from investments of
funds representing escrow and custodial deposits held for the account of the
servicer or subservicer, or the related Agency relating to the Mortgage Loans.

 

“Foreign Lender” means any successor or assignee of Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States of
America, each State and Commonwealth thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Freddie Mac” means The Federal Home Loan Mortgage Corporation, also known as
Freddie Mac, or any successor thereto.

 

“Funding Date” means the date of any Loan advance hereunder as provided in
Section 2.03 hereof.

 

“Funding Notice Date” means the date on which the Borrower shall deliver a
Borrower Funding Request, which shall be (i) at least two (2) Business Days
prior to the date which the Borrower has requested as a Funding Date as provided
therein, or (ii) if a Borrower Funding Request relates to new Collateral, at
least five (5) Business Days prior to the date which the Borrower has requested
as a Funding Date as provided therein.

 

“GAAP” means United States Generally Accepted Accounting Principles inclusive
of, but not limited to, applicable statements of Financial Accounting Standards
issued by the Financial Accounting Standards Board, its predecessors and
successors and SEC Staff Accounting Guidance as in effect from time to time
applied on a consistent basis.

 

“Ginnie Mae” means The Government National Mortgage Association, also known as
Ginnie Mae, or any successor thereto.

 

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, decrees, licenses,
exemptions, publications, filings, notices to and declarations of or with, or
required by, any Governmental Authority, or required by any Legal Requirement.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipality and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

Schedule I - 6

 

 

“Guarantor” shall mean PennyMac Mortgage Investment Trust, its successors and
permitted assigns.

 

“Guaranteed Obligations” means, without duplication, all of the Obligations of
Borrower to Lender, whenever arising, under this Agreement or any other Facility
Document (including, but not limited to, obligations with respect to principal,
interest and fees).

 

“HUD” means the United States Department of Housing and Urban Development, or
any successor thereto.

 

“Indebtedness” means, with respect to any Person as of any date of
determination: (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of Property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such Property from such Person);
(b) obligations to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable and paid within ninety (90) days
of the date the respective goods are delivered or the respective services are
rendered; (c) indebtedness of others secured by a Lien on the Property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations (contingent or otherwise) in respect of letters
of credit or similar instruments issued for account of such Person; (e) capital
lease obligations; (f) payment obligations under repurchase agreements, single
seller financing facilities, warehouse facilities and other lines of credit;
(g) indebtedness of others guaranteed on a recourse or partial recourse basis by
such Person; (h) all obligations incurred in connection with the acquisition or
carrying of fixed assets; (i) indebtedness of general partnerships of which such
Person is a general partner; and (j) any other known or contingent liabilities
of such Person.

 

“Indemnified Amounts” has the meaning set forth in Section 10.01.

 

“Indemnified Party” has the meaning set forth in Section 10.01.

 

“Initial Borrower Funding Request” means the request to fund the Loan on the
Initial Funding Date, substantially in the form of Exhibit 2.03, delivered in
accordance with Section 2.03(a), that is current as of the end of the previous
calendar month.

 

“Initial Borrowing Base Report” means the borrowing base report, substantially
in the form agreed to between the Borrower and the Lender, delivered by the
Lender in accordance with Section 2.04(a) based on the initial Electronic File.

 

“Initial Funding Date” means the Funding Date on which the first Loan is made
pursuant to this Agreement, as specified in the Initial Borrower Funding
Request.

 

“Insolvency Law” means any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction in effect at any time during the term of this Agreement.”

 

Schedule I - 7

 

 

“Interest Period” means, for any Loan, (i) an initial period beginning on the
Funding Date for such Loan and ending on the last day of the calendar month in
which such Funding Date occurs; and (ii) subsequent consecutive periods
thereafter, beginning on the first day of each subsequent calendar month and
ending on the earlier of (x) the last day of the same calendar month in which
such Interest Period began and (y) the Wind Down Date; and (iii) subsequent
consecutive periods thereafter, beginning on the first day following, initially,
the Wind Down Date, and thereafter, each Loan Repayment Date, and ending on the
earlier of (x) the next following Loan Repayment Date and (y) the date on which
the amount of all Obligations have been reduced to zero.

 

“Interest Rate” means, with respect to all Loans, the LIBOR Rate plus the
Applicable Margin.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
together with the rules and regulations promulgated thereunder.

 

“Lender” means Barclays Bank PLC.

 

“LIBOR Rate” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate
ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Lender.

 

“Lien” means with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or asset or (b) the interest of a vendor or
lessor arising out of the acquisition of or agreement to acquire such property
or asset under any conditional sale agreement, lease purchase agreement or other
title retention agreement, and in each case, other than an Agency’s rights and
interests in the related Agency Servicing Rights.

 

“Loan Repayment Date” means, (i) initially, the date that is thirty (30) days
after the Wind Down Date, and (ii) thereafter, each date that is thirty (30)
days after the immediately preceding Loan Repayment Date.

 

“Loans” has the meaning set forth in Section 2.01.

 

“Margin Call” has the meaning set forth in Section 2.08.

 

“Master Agreements” has the meaning provided in the Fannie Mae Guides.

 

“Master Netting Agreement” means that certain Master Netting Agreement, dated as
of September 14, 2015 by and among the Borrower, the Guarantor, Barclays Capital
Inc. and the Lender, as amended.

 

Schedule I - 8

 

 

“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations, or financial condition of Borrower, Subservicer or
Guarantor, (b) the ability of Borrower, Subservicer or Guarantor to perform its
obligations under any of the Facility Documents to which it is a party, (c) the
validity or enforceability of any of the Facility Documents, (d) the rights and
remedies of Lender under any of the Facility Documents, (e) the Collateral, or
(f) the validity, perfection, priority or enforceability of Lender’s security
interest in the Collateral.

 

“Maturity Date” means September 13, 2016.

 

“MBS” means mortgage backed securities.

 

“MBS Trust” means any of the trusts or trust estates in which the Mortgage Loans
being serviced by the Borrower pursuant to the Servicing Contracts are held by
the related MBS Trustee.

 

“MBS Trustee” means a trustee or indenture trustee for an MBS Trust.

 

“Monthly Settlement Date” means, (i) initially, the earliest to occur of (a) the
fifth (5th) Business Day of each calendar month, commencing October 7, 2015, and
(b) the Wind Down Date, and (ii) following the occurrence of the Wind Down Date,
each Loan Repayment Date (or, if such day is not a Business Day, the following
Business Day).

 

“Moody’s” means Moody’s Investors Service, Inc. or its successor in interest.

 

“Mortgage” means a mortgage, mortgage deed, deed of trust, or other instrument
creating a first lien on or first priority security interest in an estate in fee
simple in real property securing a Mortgage Note including any riders,
assumption agreements or modifications relating thereto.

 

“Mortgage File” means, with respect to any Mortgage Loan, a file or files
pertaining to such Mortgage Loan that contains the mortgage documents pertaining
to such Mortgage Loan including any mortgage documents pertaining to such
Mortgage Loan required by the Agency Guides.

 

“Mortgage Loan” means the mortgage loans listed on the Relevant Electronic File
(as provided to the Lender pursuant to Section 2.03(a) or 2.03(b)).

 

“Mortgage Note” means the note or other evidence of indebtedness of a Mortgagor
secured by a Mortgage pertaining to a Mortgage Loan.

 

“Mortgage Selling and Servicing Contract” means that certain Mortgage Selling
and Servicing Contract, dated as of September 23, 2010, as amended, supplemented
and assigned, by and between Borrower and Fannie Mae.

 

“Mortgagor” means the obligor on a Mortgage Note.

 

Schedule I - 9

 

 

“MSR Value” means, with respect to (i) any Eligible Servicing Right included in
the Borrowing Base the fair value ascribed to such asset by the Lender in its
sole good faith discretion, taking into account any outstanding obligations owed
by Borrower to an Agency, as applicable, as marked to market as often as daily,
(ii) a Servicing Right which is not an Eligible Servicing Right included in the
Borrowing Base, zero. The Lender’s good faith determination of MSR Value shall
be conclusive upon the parties, absent manifest error on the part of the Lender.
The Borrower acknowledges that the Lender’s determination of MSR Value is for
the limited purpose of determining Collateral Value for lending purposes
hereunder without the ability to perform customary purchaser’s due diligence and
is not necessarily equivalent to a determination of the fair market value of the
Eligible Servicing Rights achieved by obtaining competing bids. For the purpose
of determining the related MSR Value, the Lender shall have the right to use
either the Borrower’s valuation of the Eligible Servicing Rights delivered
pursuant to Section 2.04 herein or the Lender’s valuation, or both.
Subsequently, Lender shall have the right to reasonably request at any time from
Borrower, an updated valuation for each Eligible Servicing Right, in a form
acceptable to Lender in its sole discretion; provided that the Lender shall not
be obligated to rely on either valuation and shall have the right to determine
the MSR Value of the Eligible Servicing Rights at any time in its sole
discretion. The MSR Value shall be deemed to be zero with respect to each Loan
for which such valuation is not provided within a reasonable time.

 

“Note” means the promissory note of the Borrower issued to the Lender, in
substantially the form of Exhibit 2.02(a), as amended from time to time, and any
replacement thereof or substitution therefor.

 

“Obligations” means the Outstanding Aggregate Loan Amount, all accrued and
unpaid interest thereon and all other amounts payable by the Borrower to the
Lender pursuant to this Agreement, the Note or any other Facility Document.

 

“Opinion of Counsel” means a written opinion of counsel, reasonably acceptable
to each Person to whom such opinion is addressed.

 

“Other Taxes” has the meaning set forth in Section 3.02.

 

“Outstanding Aggregate Loan Amount” means, at any time, the aggregate principal
amount of the Loans funded by the Lender, minus the aggregate amount of payments
received by the Lender prior to such time and applied to reduce the principal
amount of the Loans.

 

“P&I Advance” means any advance disbursed by the Borrower as servicer pursuant
to any Servicing Contract of delinquent interest and/or principal on the related
Mortgage Loans.

 

“Participant” has the meaning set forth in Section 9.04.

 

“Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, or other entity of a
similar nature.

 

“Pledged Servicing Rights” means any Eligible Servicing Rights a security
interest in which has been granted to the Lender pursuant to this Agreement (it
being understood that the Servicing Rights pledged will be identified by pool
number in the Electronic Files).

 

Schedule I - 10

 

 

“Pool” means a group of Mortgage Loans, which are the security for a
mortgage-backed security issued or guaranteed by an Agency.

 

“Prepayment Notice” means a notice substantially in the form of Exhibit 2.08(b).

 

“Pricing Side Letter” means that certain Loan and Security Agreement Pricing
Side Letter, dated as of September 14, 2015, among the Borrower, the Guarantor
and the Lender, entered into in connection with this Agreement, as the same may
be amended, modified or supplemented from time to time.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“PSA” means a pooling and servicing agreement or similar agreement related to a
non-agency securitization.

 

“Recourse Servicing Obligations” means with respect to any mortgage loan,
(a) any obligation or liability (actual or contingent) of the servicer or
subservicer in respect of such Mortgage Loan to indemnify the relevant Agency
for any losses incurred in respect of any Mortgage Loan that was determined at
the time of sale to have been ineligible for sale to the applicable Agency due
to a breach of one or more representations and warranties but accepted for
purchase subject to any waiver and indemnity obligations, or (b) any other
obligations described from time to time as being sold “with recourse” as such
term (or terms of similar meaning) are defined in the relevant Agency Guide, as
amended or supplemented from time to time, and any successor publications
thereto having the same general contents and purpose.

 

“Related Escrow Account Balances” means the balance, on the related Funding
Date, of any escrow or impound accounts maintained by the Borrower which relate
to any Mortgage Loan, including, without limitation, items escrowed for mortgage
insurance, property taxes (either real or personal), hazard insurance, flood
insurance, ground rents, or any other escrow or impound items required by any
Mortgage Note or Mortgage, reduced by any unpaid real estate taxes or insurance
premiums required to be paid by the Borrower, with respect to which amounts have
been escrowed by the related Mortgagor.

 

“Related Principal and Interest Custodial Accounts” means all principal and
interest custodial accounts maintained by the Borrower that relate to any
Mortgage Loan or Pool.

 

“Relevant Electronic File” means, on any Business Day, the most recently
delivered Electronic File that was delivered in accordance with Section 2.03(a)
or 2.03(b) and relates to Eligible Servicing Rights that constitute Collateral
hereunder.

 

“Repayment Notice” means a notice substantially in the form of Exhibit 2.08(a).

 

“Repo Agreement” means the Master Repurchase Agreement, among the Subservicer,
the Guarantor, Borrower and Lender, dated September 14, 2015, as amended.

 

“Repurchase Party” means any of Borrower or the Guarantor.

 

Schedule I - 11

 

 

“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws,
certificate of limited partnership, limited partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation, or determination of any arbitrator or Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, whether Federal, state or
local (including, without limitation, usury laws, the Federal Truth in Lending
Act and retail installment sales acts).

 

“Responsible Officer” means (a) with respect to the Borrower, the chief
executive officer, president, chief financial officer, treasurer, assistant vice
president, assistant treasurer, secretary or assistant secretary of the
Borrower, or any other officer having substantially the same authority and
responsibility; provided, that with respect specifically to the obligations of
the Borrower set forth in Section 7.01(h) hereof, only the chief financial
officer, treasurer, assistant treasurer, or comptroller of the Borrower shall be
deemed to be a Responsible Officer; and (b) with respect to the Lender, a
lending officer charged with responsibility for the day to day management of the
relationship of such institution with the Borrower.

 

“Restricted Payment” means with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, warrants, options or rights therefor) issued by
such Person, which may hereafter be authorized or outstanding and any
distribution in respect of any of the foregoing, whether directly or indirectly
other than payments made in the ordinary course solely for the purpose of
originating, servicing, subservicing and/or administrating Mortgage Loans.

 

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.

 

“Schedules of Mortgages” has the meaning provided in the Agency Guides.

 

“Servicing Contracts” means the Mortgage Selling and Servicing Contracts between
the Borrower and Fannie Mae, the applicable Master Agreements between the
Borrower and Fannie Mae, and the applicable Schedules of Mortgages (Form 2005),
in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Servicing Fee” means the total amount of the fee payable to the Subservicer as
compensation for subservicing and administering the Mortgage Loans.

 

“Servicing Rights” means with respect to each Mortgage Loan, all the Borrower’s
right, title and interest in, to and under the related Servicing Contracts,
whether now or hereafter existing, acquired or created, whether or not yet
accrued, earned, due or payable, as well as all other present and future right
and interest under such Servicing Contracts, including, without limitation, the
right (i) to receive the Servicing Fee income payable after the related Funding
Date (including without limitation, any Uncollected Fees), (ii) any and all
Ancillary Income received after the related Funding Date, (iii) to hold and
administer the Related Escrow Account Balances, (iv) to hold and administer, in
accordance with the applicable Agency Guides, the Related Principal and Interest
Custodial Account, the Custodial File, and the Mortgage File arising from or
connected to the servicing or subservicing of such Mortgage Loan under this
Agreement and (v) all proceeds, income, profits, rents and products of any of
the foregoing including, without limitation, all of the Borrower’s rights to
proceeds of any sale or other disposition of the Servicing Rights, but with
respect to clauses (i) - (iv) above, specifically excluding any Excluded
Collateral.

 

Schedule I - 12

 

 

“Subservicer” means PennyMac Loan Services, LLC, together with its permitted
successors and assigns.

 

“Subservicer Termination Event" means an event that entitles the Borrower or
PennyMac Operating Partnership, L.P. to terminate the Subservicer for cause
under the Subservicing Agreement.

 

“Subservicing Agreement” means the Second Amended and Restated Flow Servicing
Agreement, dated as of March 1, 2013, between PennyMac Operating Partnership
L.P., as owner and Subservicer as subservicer, as such agreement may be amended
from time to time.

 

“Subsidiary” means a corporation of which a Person and/or its other Subsidiaries
own, directly or indirectly, such number of outstanding shares as have more than
50% of the ordinary voting power for the election of directors.

 

“T&I Advance” means an advance made by the Borrower as servicer with respect to
a Mortgage Loan pursuant to the servicer’s obligation to do so under any
Servicing Contract of real estate taxes and assessments, or of hazard, flood or
primary mortgage insurance premiums, required to be paid by the related
Mortgagor under the terms of the related Mortgage Loan.

 

“Taxes” has the meaning set forth in Section 3.02.

 

“Termination Date” means the earlier of (i) the day on which the Facility is
terminated pursuant to Section 8.02(a) or Section 8.02(b), (ii) the Loan
Repayment Date on which the final amounts owing under the Facility are required
to be paid as provided for in the first sentence of Section 2.08(a) hereof, or
(iii) the termination of the Repo Agreement.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest in any Purchased Items is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

“Uncollected Fees” means with respect to any Mortgage Loan, any accrued late
charges, NSF fees, assumption fees, and other fees charged to Mortgagors in
connection with the servicing or subservicing of such Mortgage Loan which have
not been collected by the Borrower as of the related Funding Date.

 

“Unmatured Event of Default” means any event that, with the giving of notice or
lapse of time, or both, would become an Event of Default.

 

Schedule I - 13

 

 

“Wind Down Date” means the earliest to occur of (i) the Maturity Date, (ii) the
date on which the Repo Agreement terminates, or if such day is not a Business
Day, the immediately preceding Business Day, or (iii) the Business Day specified
by the Lender upon ten (10) Business Days’ prior written notice to the Borrower.

 

 

 

 

 

 

 

 

 

 



Schedule I - 14

 

 



SCHEDULE 5.01

CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT

 

(a) This Agreement duly executed by the parties hereto;

 

(b) The Note duly executed by the Borrower;

 

(c) The Collection Account Control Agreement duly executed by the Borrower, the
Lender and Bank;

 

(d) The Master Netting Agreement duly executed by the related parties;

 

(e) All other Facility Documents and all Program Documents (as defined in the
Repo Agreement) duly executed by the related parties;

 

(f) A filed UCC1 financing statement;

 

(g) A certificate of a secretary or assistant secretary of the Borrower and
Guarantor, certifying the names and true signatures of the persons authorized on
the Borrower’s and Guarantor’s behalf to sign, as applicable, this Agreement,
the Note and the other Facility Documents to be delivered by the Borrower and
Guarantor in connection herewith;

 

(h) A certificate of a Responsible Officer of the Borrower and Guarantor, each
certifying as to the accuracy and completeness of each of the representations
and warranties contained in each Facility Document to which the Borrower and the
Guarantor is a party (except for representations and warranties made in respect
of specific mortgage loans) and as to the absence of Default under such Facility
Documents to which the Borrower and Guarantor is a party as of the Closing Date;

 

(i) Completion of all reasonable legal finance, business, accounting and tax due
diligence and provision of copies of all servicing and sub-servicing agreements;
financials, MSR valuations and electronic files;

 

(j) Resolutions, good standing certificate, certificate of incorporation or
formation, bylaws and incumbency certificate of the Borrower and the Guarantor,
all certified by the secretary of the Borrower and the Guarantor;

 

(k) An Opinion of Counsel, delivered by outside counsel acceptable to the Lender
in its reasonable discretion, opining as to: New York enforceability, corporate
matters and non-contravention, no material litigation, security interest, and
the Investment Company Act of 1940; provided that opinions as to corporate
matters, non-contravention and no material litigation may be given by the
in-house counsel of the Borrower;

 

(l) An executed Fannie Mae Acknowledgment Agreement and an opinion of counsel
with respect to such Fannie Mae Acknowledgment Agreement; and

 

(m) A separate power of attorney of Borrower with respect to the powers
described in Section 4.04.

 



Schedule 5.01 - 1

 

 

 



SCHEDULE 5.02

CONDITIONS PRECEDENT TO EACH LOAN

 

(a) The Lender shall have received a duly executed copy of the Borrower Funding
Request for such Loan in accordance with Section 2.03;

 

(b) Delivery of all reasonable due diligence (to the extent supplemental due
diligence is conducted by Lender with respect to such Loan);

 

(c) The making of such Loan, and the application of the proceeds thereof, shall
not result in the Outstanding Aggregate Loan Amount exceeding the Available
Facility Amount;

 

(d) The making of such Loan, and the application of the proceeds thereof, shall
not result in a Borrowing Base Deficiency;

 

(e) On the applicable Funding Date, the following statements shall be true (and
the Borrower by delivering such Borrower Funding Request shall be deemed to have
certified that):

 

(i) the representations and warranties set forth in Article VI are true and
correct in all material respects (except for on the Closing Date, in which case
the representations and warranties are true and correct on the Closing Date) on
and as of such day as though made on and as of such day and shall be deemed to
have been made on such day (except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case, such
representation or warranty shall have been true and correct as of such date);

 

(ii) the Borrower is in compliance with all covenants set forth in Article VII;

 

(iii) all conditions precedent to the making of such Loan have been satisfied;

 

(iv) no Default or Event of Default has occurred and is continuing, or would
result from such Loans;

 

(v) all of the Servicing Rights included in the most recently delivered
Electronic File are Eligible Servicing Rights, except for any non-qualifying
Servicing Rights listed as such therein, and all Recourse Servicing Obligations
have been identified as such in a schedule attached to such Electronic File;

 

(f) The Lender shall have received (i) with respect to the Initial Borrower
Funding Request, the initial Electronic File; and (ii) with respect to any
subsequent Borrower Funding Request, a subsequent Electronic File on or prior to
time required by Section 2.03;

 

(g) With respect to any Borrower Funding Request, an Acknowledgement Agreement
from each Agency with respect to which the related Servicing Rights will be
pledged under the Agreement and consents from all third parties, including
warehouse lenders, as needed, except to the extent the foregoing have already
been received;

 

Schedule 5.02 - 1

 

 

 

(h) With respect to the Initial Borrower Funding Request, an Opinion of Counsel,
delivered by outside counsel acceptable to the Lender in its reasonable
discretion, opining as to: security interest creation, perfection and priority;
and

 

(i) All Facility Documents shall continue to be in full force and effect in all
material respects.

 

 

 

 

 



Schedule 5.02- 2

 

 



SCHEDULE 6.01(r)

 

BORROWER’S EXISTING FINANCING FACILITIES

 

 

 

 

 

 

 



Schedule 6.01 (r) - 1

 

 

SCHEDULE 6.02

 

ELIGIBILITY CRITERIA WITH RESPECT TO THE SERVICING RIGHTS

 

All owned Servicing Rights for Mortgage Loans serviced by the Borrower on behalf
of Fannie Mae, provided that such Servicing Rights are free and clear of any
Liens, subject to Fannie Mae’s interest in such Servicing Rights pursuant to an
Acknowledgment Agreement acceptable in form and substance to the Lender.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule 6.02 - 1

 

 



SCHEDULE 7.01(s)

Monthly MSR Collateral REPORT

 

Information to be provided:

 

 

 

 

 

 

 

 

 



Schedule 7.01(s) - 1

 

 



SCHEDULE 11.02

NOTICES

If to the Borrower:

 

PennyMac Corp.
6101 Condor Drive

Moorpark, California 93021

Attention: Pamela Marsh/Kevin Chamberlain

Telephone: (805) 330-6059/ (818) 746-2877
Facsimile: (818) 936-0145
E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

With copies to:

 

PennyMac Corp.
6101 Condor Drive

Moorpark, California 93021
Attention: Jeff Grogin

Telephone: (818) 224-7050
Facsimile: (818) 936-0231
E-mail: jeff.grogin@pnmac.com

 

If to the Guarantor:

 

PennyMac Mortgage Investment Trust
6101 Condor Drive

Moorpark, California 93021
Attention: Pamela Marsh/Kevin Chamberlain
Telephone: (805) 330-6059/ (818) 746-2877
Facsimile: (818) 936-0145
E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

With copies to:

PennyMac Mortgage Investment Trust
6101 Condor Drive

Moorpark, California 93021
Attention: Jeff Grogin
Telephone: (818) 224-7050
Facsimile: (818) 936-0231
E-mail: jeff.grogin@pnmac.com

 

Schedule 11.02 - 1

 

 

if to Lender:

 

Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, NY 10019
Attention: Joseph O’Doherty
Telephone: (212) 412-5517
Facsimile: (212) 412-7333
E-mail: Joseph.o’doherty@barclays.com

 

With copies to:

 

Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, NY 10019
Telephone: (212) 412-1494
Facsimile: (212) 412-1288

Barclays Capital – Operations

700 Prides Crossing

Newark, Delaware 19713

Attention: Brian Kevil

Telephone: (302) 286-1951

Facsimile: (646) 845-6464

Email: brian.kevil@barclays.com

 

 

 

 

 

 



Schedule 11.02 - 2

 

 



EXHIBIT 2.02(a)

FORM OF PROMISSORY NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS. THIS NOTE IS SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

[       ], 2015

$_____________

 

New York, New York

 

FOR VALUE RECEIVED, Pennymac Corp., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of BARCLAYS BANK PLC (the “Lender”), at the
principal office of the Lender at 745 Seventh Avenue, 4th Floor, New York, New
York 10019, in lawful money of the United States, and in immediately available
funds, the principal sum of [ ] ($[ ]) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Loan Agreement), on the dates and in the principal amounts
provided in the Loan Agreement, and to pay interest on the unpaid principal
amount of each such Loan, at such office, in like money and funds, for the
period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Loan Agreement.

 

The date, amount and interest rate of each Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Loans made by the Lender.

 

This Note is the Note referred to in the Loan and Security Agreement dated as of
September 14, 2015 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Loan Agreement”) among Borrower, PennyMac Mortgage
Investment Trust, as guarantor and the Lender, and evidences Loans made by the
Lender thereunder. Terms used but not defined in this Note have the respective
meanings assigned to them in the Loan Agreement.

 

The Borrower agrees to pay all the Lender’s reasonable out-of-pocket costs of
collection and enforcement (including reasonable attorneys’ fees and
disbursements of Lender’s counsel) in respect of this Note when incurred as
required by Section 10.01 of the Loan Agreement.

 

Schedule 2.02(a) - 1

 

 

Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Note are recourse
obligations of the Borrower to which the Borrower pledges its full faith and
credit.

 

The Borrower, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement between them, may affect the liability of the Borrower.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS
APPLIES TO THIS NOTE). THE BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE BORROWER HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE
BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS NOTE, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THE
LOAN AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE LENDER. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF
ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER JURISDICTION.

Schedule 2.02(a) - 2

 

 

THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 

  Pennymac Corp.           By:______________________________________   Name:  
Title:    

 

 

 

 

 

 

 

 

 

 

Schedule Schedule 2.02(a) - 3

 

 

SCHEDULE OF LOANS

 

This Note evidences Loans made under the within-described Loan Agreement to the
Borrower, on the dates, in the principal amounts and bearing interest at the
rates set forth below, and subject to the payments and prepayments of principal
set forth below:

 

Date Made

Principal Amount

of Loan

Amount Paid

or Prepaid

Amount of

Additional Draws

Unpaid Principal

Amount

Notation

Made by

                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule Schedule 2.02(a) - 4

 

 

EXHIBIT 2.03
to Loan and Security Agreement

 

 

FORM OF BORROWER FUNDING REQUEST 

 

 

[DATE]

 

Barclays Bank PLC

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Joseph O’Doherty

 

 

Attention: [           ]

 

Ladies and Gentlemen:

 

This [Initial] Borrower Funding Request is delivered to you pursuant to
Section 2.03 of the Loan and Security Agreement, dated as of September 14, 2015
(as amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”), among PennyMac Corp., as the Borrower (the “Borrower”),
PennyMac Mortgage Investment Trust (the “Guarantor”) and Barclays Bank PLC, as
lender (the “Lender”). Unless otherwise defined herein or as the context
otherwise requires, terms used herein have the meaning assigned thereto under
Schedule I of the Loan Agreement.

 

The undersigned hereby requests that a Loan be made in the aggregate principal
amount of $____ on _________, 20__ to be secured by the Servicing Rights.

 

An updated Electronic File, revised to reflect the acquisition of any additional
Servicing Rights purchased by the Borrower since the most recently delivered
Electronic File, has been delivered pursuant to Section 2.03 of the Loan
Agreement. Such Electronic File reflects all Eligible Servicing Rights that
constitute Collateral under the terms and conditions of the Agreement and a
hyperlink to such Electronic File is attached hereto as Schedule One.

 

[TO BE USED FOR ALL FUNDINGS THAT INVOLVE NEW COLLATERAL] [The Borrower hereby
acknowledges and agrees that (other than with respect to the Agreement) (i) the
Servicing Rights currently pledged as Collateral under the Agreement and
(ii) any of the Servicing Rights identified on Schedule One attached hereto, are
not currently assigned, pledged, conveyed or encumbered under any credit,
warehouse or financing facility. The Borrower further acknowledges and agrees
that (other than under the Agreement) it shall not assign, pledge, convey or
encumber such Servicing Rights under any credit, warehouse or financing facility
in the future, except with prior notice to, and consent from, the Lender.]

 

The undersigned hereby acknowledges that the delivery of this [Initial] Borrower
Funding Request and the acceptance by the undersigned of the proceeds of the
Loan requested hereby constitute a representation and warranty by the
undersigned that all conditions precedent to such Loan specified in Article V of
the Loan Agreement have been satisfied and will continue to be satisfied after
giving effect to such Loan.

 

Schedule 2.03 - 1

 

 

The undersigned further represents and warrants that either (a) the Agency
Guides and the Servicing Contracts have not been materially modified since the
last date the undersigned delivered a Borrower Funding Request or (b) attached
hereto is a true and complete description of any changes to the applicable
Servicing Contracts since the last date the undersigned delivered a Borrower
Funding Request.

 

Please wire transfer the proceeds of the Loan to the following account pursuant
to the following instructions:

 

[______________]

 

The undersigned has caused this [Initial] Borrower Funding Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly authorized officer this ____ day of _________, 20__.

 

 

  Pennymac Corp., as the Borrower       By: ____________________   Name:  
Title:

 

Acknowledged and agreed:

 

BARCLAYS BANK PLC

 

By: ___________________

Name:
Title:

 

 

 

Schedule 2.03 - 2

 

 



SCHEDULE ONE

 

ELECTRONIC FILE

 

[To be provided by Borrower.]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule 2.03 - 3

 

 



EXHIBIT 2.08(a)

 

FORM OF REPAYMENT NOTICE

 

[      ], 20__

 

TO:          The Lender as defined in the Loan Agreement referred to below

 

Reference is hereby made to the Loan and Security Agreement, dated as of
September 14, 2015 (as heretofore amended, the “Loan Agreement”), among PennyMac
Corp., as the Borrower (the “Borrower”), PennyMac Mortgage Investment Trust (the
“Guarantor”) and Barclays Bank PLC, as lender (the “Lender”). Capitalized terms
not otherwise defined herein are used herein as defined in the Loan Agreement.

 

The Borrower hereby notifies you that, pursuant to Section 2.08[(a)/(b)] of the
Loan Agreement, it shall make a repayment of the Loans outstanding under the
Loan Agreement to the Lender on [ ], 20__ in the amount of $_____.

 

Also included in the repayment amount shall be accrued and unpaid interest, in
the amount of $__________________.

 

 



Schedule 2.08(a)- 1

 

 



The undersigned has caused this Repayment Notice to be executed and delivered by
its duly authorized officer this_________ day of ____________, 20__.

 

 

  Pennymac Corp., as the Borrower           By:_______________________________  
Name:   Title:

 

 

 

 

 

 

 

 



Schedule 2.08(a) - 2

 

 



EXHIBIT 2.08(b)

 

FORM OF PREPAYMENT NOTICE

[   ], 20__

 

TO: The Lender as defined in the Loan Agreement referred to below

 

Reference is hereby made to the Loan and Security Agreement, dated as of
September 14, 2015 (as heretofore amended, the “Loan Agreement”), among PennyMac
Corp., as the Borrower (the “Borrower”), PennyMac Mortgage Investment Trust (the
“Guarantor”) and Barclays Bank PLC, as lender (the “Lender”). Capitalized terms
not otherwise defined herein are used herein as defined in the Loan Agreement.

 

The Borrower hereby notifies you that pursuant to and in compliance with
Section 2.09 of the Loan Agreement, it shall make a prepayment of Loans
outstanding under the Loan Agreement on [ ], 20__ in the amount of $________.

 

Also included in the prepayment amount shall be accrued and unpaid interest, in
the amount of $____________.

 

The undersigned has caused this Prepayment Notice to be executed and delivered
by its duly authorized officer this_________ day of ___________, 20__.

 

 





The undersigned has caused this Repayment Notice to be executed and delivered by
its duly authorized officer this_________ day of ____________, 20__.

 

 

  Pennymac Corp., as the Borrower           By:_______________________________  
Name:   Title:

 

 



Schedule 2.08(b) - 1

 

 



EXHIBIT 7.01

 

FORM OF COMPLIANCE CERTIFICATE

 

Barclays Bank PLC

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Joseph O’Doherty

 

Re:       Reporting Date

 

Reference is made to the Loan and Security Agreement (the “Loan Agreement”)
dated as of September 14, 2015, as amended, and now in effect among PennyMac
Corp., as the Borrower (the “Borrower”), PennyMac Mortgage Investment Trust (the
“Guarantor”) and Barclays Bank PLC, as Lender. Terms defined in the Loan
Agreement and not otherwise defined herein are used herein as defined in the
Loan Agreement.

 

Pursuant to Section 7.01(h)(4) of the Loan Agreement, the Borrower is furnishing
to you herewith the Officer’s Certificate regarding outstanding repurchase and
indemnity demands by the Agencies and any MBS Trust.

 

Each of the undersigned Responsible Officers of the Borrower has caused the
provisions of the Loan Agreement to be reviewed and certifies to the Lender
that: (a) the undersigned has no knowledge of any Default or Event of Default,
(b) attached hereto as Schedule 1, Schedule 2, Schedule 3 and Schedule 4 are the
representations of the Borrower and computations necessary to determine that the
Borrower is in compliance with the provisions of the Loan Agreement as of the
Reporting Date referenced thereon, and (c) to the best of the undersigned’s
knowledge no event has occurred since the date of the most recent financial
statements upon which such covenant compliance was calculated that would cause
the Borrower, to no longer be in compliance with said provisions.

 

The statements made herein (and in the Schedules attached hereto) shall be
deemed to be representations and warranties made in a document for the purposes
of Section 6.01(i) of the Loan Agreement.

 

 

 

 

 



Schedule 7.01 - 1

 

 

 



SCHEDULE 1
To form of Compliance Certificate

 

1. Financial Covenants:

 

Attached as Schedule 2 to this Compliance Certificate are the calculations
demonstrating the Borrower’s and Guarantor’s compliance with the financial
covenants set forth in Section 7.01(j) of the Agreement.

 

2. Fannie Mae:

 

(i)Compliance:

 

(a) As of the close of business for the calendar month ended _________, the
[Borrower/Subservicer/Guarantor] was in compliance with the minimum consolidated
tangible net worth requirement of Fannie Mae.

 

(b) [Borrower/Subservicer/Guarantor] has, at all times, complied with the
minimum consolidated liquidity requirement of Fannie Mae.

 

(ii)The [Borrower/Subservicer/Guarantor]’s minimum consolidated tangible net
worth requirement of Fannie Mae is as follows: [_______________].

(iii)The [Borrower/Subservicer/Guarantor]’s minimum consolidated liquidity
requirement of Fannie Mae is as follows: [_______________].

(iv)Attached as Schedule 3 to this Compliance Certificate are the calculations
demonstrating the [Borrower/Subservicer/Guarantor]’s compliance with the Fannie
Mae covenants listed in clauses (ii) and (iii) above.

 

3. Additional Financing Facilities:

 

[There have been no changes to any Borrower Party’s existing financing
facilities for mortgage servicing rights and servicing advances owned by such
Borrower Party, since the previously delivered list as specified on Schedule
6.01(r) to the Agreement, or as subsequently updated by the Borrower by
providing an updated schedule to the Lender.] [Attached as Schedule 4 to this
Compliance Certificate is an updated schedule of each Borrower Party’s other
financing facilities, delivered pursuant to Section 6.01(r) of the Agreement.
The attached schedule hereby updates and replaces the previously delivered
schedule of financing facilities.]

 



Schedule 7.01 - 2

 

 

 



SCHEDULE 2
To form of Compliance Certificate

 

 

 

 

 

 

 



Schedule 7.01 - 3

 

 

 



SCHEDULE 3
To form of Compliance Certificate

 

 

1.Description of all outstanding repurchase and indemnity claims with respect to
the Pledged Servicing Rights:

 

[________]

 

2.Outstanding amounts owed to Agencies but not yet paid pursuant to any
outstanding repurchase and indemnity claims:

 

[________]

 

3.Claims or compensatory fees paid by [Borrower/Subservicer/Guarantor] to Agency
that are not reimbursed from a predecessor originator/servicer:

 

[________]

 

 

 

 

 

 

 

 



Schedule 7.01 - 4

 

 



SCHEDULE 4
To form of Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule 7.01 - 5

